RÉPUBLIQUE DU SÉNÉGAL

CONVENTION MINIÈRE

POUR L'EXPLOITATION DE L'OR, DE L'ARGENT ET DES SUBSTANCES CONNEXES
PASSÉE EN APPLICATION DE LA LOI 2003-36 DU 24.11.2003
PORTANT CODE MINIER

ENTRE

L'ETAT DU SÉNÉGAL

ET

SABODALA GOLD OPERATIONS SA |

{Périmètre de Sabodala : 246,635 km*)
ENTRE

L'Etat du Sénégal, ci-après dénommé l'« État », représenté par M. Aly Ngouille Ndiaye,
Ministre de l'Industrie et des Mines:

D'UNE PART
ET
La Société Sabodala Gold Operations SA dont le siège est sise au 2K Plaza, Suite B4,
1" Étage, Route du Méridien Président, Dakar, Almadies, ci-après dénommée « SGO »
représentée par M. Abdoul Aziz SY, Directeur Général, dûment autorisé:

D'AUTRE PART
Après avoir exposé ce qui suit :

1. Considérant que l'État et la société Mineral Deposits Limited Australie (« MDL Australie »)
société de droit australien ont signé une convention minière en date du 23 mars 2005 pour
réaliser les travaux d'exploitation d'or, d'argent et de substances connexes dans le
périmètre de Sabodala d'une superficie initiale de 20 km’:

2. Considérant que, pour les fins de la présente Convention, la convention minière entre l'État
et MDL Australie en date du 23 mars 2005, telle que modifiée par les avenants 1 à 8 ci-
après exposés, constituent la « Convention minière de Sabodala »;

3 Considérant que MDL Australie a, sur la base d'une Étude de faisabilité, sollicité la
transformation du Permis d'exploitation qui lui a été octroyé par décret n° 2005-520 du
8 juin 2005 (le «Permis d'exploitation de Sabodala ») en concession minière
conformément à l'article 11 de la Convention minière de Sabodala:

4. Considérant que, par décret n° 2007-564 du 30 avril 2007, l'État a transformé le Permis
d'exploitation de Sabodala détenu par MDL Australie en concession minière pour explorer,
exploiter et extraire l'or, l'argent et les substances connexes dans le périmètre de Sabodala
(ci-après, la « Concession minière de Sabodala »);

5. Considérant que l'État et MDL Australie ont conclu le 22 janvier 2007 un avenant n° 1 afin
de réviser la Convention minière de Sabodala et tenir compte des données économiques
propres à l'exploitation ainsi que des résultats d’une Étude d'impact environnementale et
sociale;

6. Considérant que l'État et MDL Australie ont signé le 30 novembre 2007 un avenant n° 2 en
vue, d'une part, de modifier l'article 30.5 de la Convention minière de Sabodala et, d'autre
part, de définir les droits et obligations de l'État et de MDL Australie prévus par l'article 32
du Code minier et l'article 41 du décret n° 2004-647 du 17 mai 2004 fixant les modalités
d'application dudit code:

7. Considérant que l'État et Sabodala Gold (Mauritius) Limited (« SGML ») ainsi que M.J.S.
Drummond, N.J, Limb, JW. Williams, M.C. Ackland et J.A. Darword ont signé un accord
d'actionnaires le 30 novembre 2007 concernant SGO (l'« Accord d'actionnaires »);

8. Considérant que l'État et MDL Australie ont signé le 9 juillet 2008 un avenant n° 3 afin de
céder à titre gratuit la Concession minière de Sabodala à SGO en application des
articles 24 du Code minier et 7,4 de la Convention minière de Sabodala:

9. Considérant que l'État et SGO ont signé 13 mai 2009 un avenant n° 4 afin d'accroître la
superficie du périmètre de la Concession minière de Sabodala de 8,035 km’, la portant à
28,035 km’ au lieu de 20 km” initialement accordée et de modifier les coordonnées du
périmètre de la Concession minière de Sabodala;

10. Considérant que l'État et SGO ont signé le 10 août 2009 un avenant n° 5 afin d'accroître la
superficie du périmètre de la Concession minière de Sabodala de 5 km’, la portant à
33,035 km? au lieu de 28,035 km’ telle que modifiée par l'avenant n° 4 et de modifier à
nouveau les coordonnées du périmètre de la Concession minière de Sabodala:;

pe =
11.

(à

13.

14.

15.

16.

17.

18.

19.

20.

21.

Considérant que l'État et SGO ont signé le 12 juillet 2012 un avenant n° 6 afin de prévoir le
paiement total anticipé des sommes dues au titre des coûts historiques ayant permis
d'identifier les Gisements d'or sur le périmètre de la Concession minière de Sabodala:

Considérant que l'État, SGO, Sabodala Mining Company (« SMC ») et Teranga Gold
Corporation (« Teranga ») ont signé le 29 mars 2013 à Washington un accord de principe
afin d'instaurer un cadre de collaboration à long terme et mutuellement avantageux pour les
Parties et qui prévoit un certain nombre d'engagements des Parties (l'« Accord de
Principe »);

Considérant que l'État et SGO ont signé le 28 mai 2013 un avenant n° 7 afin, notamment,
{i) de fournir un schéma d'indemnisation de l'État pour l'intégration des Gisements satellites
dans la Concession minière de Sabodala, (ii) pour la révision du taux des redevances
payées par SGO et (ii) de mettre en place un comité de partenariat entre l'État et SGO afin
de permettre des rencontres semestrielles entre les parties:

Considérant que l'État et SGO ont signé le 18 décembre 2013 un avenant n° 8 afin
d'étendre la Concession minière de Sabodala pour y intégrer le périmètre du projet Gora
dans le périmètre de la Concession minière de Sabodala et de prolonger la validité de la
Concession minière de Sabodala jusqu'au 2 mai 2022:

Considérant que l'État et la société Oromin Explorations Ltd. (« Oromin ») ont signé une
convention minière en date du 17 février 2005 pour l'exploration d'or et de substances
connexes dans le périmètre du permis de recherche initial d'Oromin d'une superficie de
230 km’,

Considérant que, pour les fins de la présente convention, la convention minière entre l'État
et Oromin en date du 17 février 2005, telle que modifiée par les avenants 1 à 3, ci-après
exposés, constituent la (« Convention minière de Golouma »).

Considérant que par arrêté n° 000599/MEM/DMG du 7 février 2007, le permis de recherche
initial d'Oromin a été cédé par Oromin à Oromin Joint-Venture Group Ltd. (x OJVG »)};

Considérant que, par décret n° 2010-83 du 26 janvier 2010, l'État a accordé à OJVG une
concession minière d'or et de substances connexes à Golouma d'une superficie de
2126km°, située dans la sous-préfecture de Sabodala, région de Kédougou
(la « Concession minière de Golouma »);

Considérant que l'État et OJVG ont signé un avenant n° 1 à la Convention minière de
Golouma en date du 28 mars 2011 afin, notamment, de consacrer le passage à
l'exploitation dans le cadre de la Concession minière de Golouma en tenant compte des
données d'une Étude de faisabilité et d'une évaluation environnementale stratégique:

Considérant que l'État et OJVG ont signé un avenant n° 2 à la Convention minière de
Golouma en date du 23 septembre 2011 afin de préciser le délai au-delà duquel les
avantages fiscaux consentis au titre de la Convention minière de Golouma peuvent être
déclarés caducs si les opérations d'investissement ne sont pas réellement engagés:

Considérant que, le Ministère de l'Industrie et des Mines a produit une correspondance
n°00031/MIM/DMG/CAB en date du 9 décembre 2013 par laquelle l'État indiquait avoir

+
22.

23.

24,

25.

26.

27:

28.
29.

renoncé à son droit de souscrire à une participation supplémentaire de 25 % dans le capital
de Société des Mines de Golouma SA (x SOMIGOL ») (la « Lettre de renonciation de
SOMIGOL ») en reconnaissance des propositions de SGO d'acquérir la Concession
minière de Golouma comme un Gisement satellite conformément aux conditions énoncées
dans l'avenant n° 7 à la Convention minière de Sabodala;

Considérant que l'État, OJVG et SOMIGOL ont signé un avenant n° 3 à la Convention
minière de Golouma en date du 24 décembre 2013 afin de tenir en compte, notamment, (1)
de la formation de SOMIGOL et de la nécessité de transférer la concession minière de
Golouma à cette dernière et (ii) de l'acceptation par l'État de renoncer à son droit de
participation supplémentaire de vingt-cinq pour cent (25 %) dans le capital de la SOMIGOL
confirmant ainsi la Lettre de renonciation de SOMIGOL;

Considérant qu'il est de l'intention de Teranga, comme propriétaire ultime et bénéficiaire de
90 % des actions en circulation à la fois de SGO et de SOMIGOL, d'intégrer avec le
consentement de l'État, la Concession minière de Golouma dans la Concession minière de
Sabodala pour former une concession unique d'une superficie de 245,635 km”, tel que plus
amplement décrite à l'Annexe À de la présente Convention, conformément aux objectifs et
modalités de l'avenant n * 7 à la Convention minière de Sabodala, de l'avenant n * 3 à la
Convention minière de Golouma et de la Lettre de renonciation de SOMIGOL;

Ainsi, la présente Convention clarifie et reformule, la Convention minière de Sabodala, telle
que régulièrement modifiée par ses huit (8) avenants successifs, en plus d'incorporer les
dispositions pertinentes de la Convention minière de Golouma, telle que régulièrement
modifiée par ses trois (3) avenants successifs, sous les termes de cette unique Convention
qui remplace celles-ci:

Vu le Réglement n° 18.2003/ CM/UEMOA portant adoption du Code minier communautaire
de l'UEMOA qui détermine la politique minière du Gouvernement tendant à promouvoir la
recherche et l'exploitation minière au Sénégal;

Vu le règlement n°09/2010/CM/UEMOA du 1% octobre 2010 relatif aux relations financières
extérieures des Etats membres de l'UEMOA ;

Vu FActe Uniforme adopté le 17 avril 1997, modifié, portant sur les Sociétés Commerciales
et les Groupement d'intérêts Economiques (G.I.E);

Vu la Loi n°2003-36 du 24 novembre 2003 portant Code Minier;

Vu le Décret n°2004-647 du 17 mai 2004 fixant les modalités d'application de la Loi portant
Code Minier.
Ilest convenu et arrêté entre les parties ce qui suit :
TITRE L : DISPOSITIONS GÉNÉRALES
ARTICLE 1 - OBJET DE LA CONVENTION

1.1 L'objet de cette Convention est de régler de façon contractuelle les rapports entre l'État et
SGO pendant toute la durée de la Concession minière, et de ses renouvellements, à
l'intérieur du Périmètre de la Concession minière.

La Convention définit également les conditions générales, juridiques, financières, fiscales,
économiques, administratives et sociales particulières dans lesquelles SGO doit exercer
ses activités minières pour l'exploitation de l'or, de l'argent et des substances connexes à
l'intérieur du Périmètre de la Concession minière.

1.2 La phase d'exploitation consiste en la mise en valeur d'un ou de plusieurs Gisements d'or,
argent et substances connexes dans le Périmètre de la Concession minière en
association avec l'État, conformément aux dispositions de la présente Convention et aux
engagements pris par SGO, en tant que successeur de MDL Australie, dans le cadre de
l'appel d'offres international lancé le 22 mars 2004 par l'Etat du Sénégal pour l'exploitation
du potentiel aurifère de Sabodala.

Ces engagements continus se présentent comme suit :

+ actualisation des données technico-économiques existantes:

«financement des opérations nécessaires au développement du projet,

+ développement et exploitation de Gisements et production et commercialisation d'or,
argent et substances connexes dans les conditions les plus favorables du marché
international;

+ conduite parallèlement à la mise en exploitation des réserves disponibles, d'un
programme intensif de recherche de réserves additionnelles dans le Périmètre de la
Concession minière, selon un programme préétabli; et

+ exécution d'un programme social comprenant notamment, la réduction de l'isolement
social et économique de la zone et la mise en place d'infrastructures sociales
(logement, écoles, structures socio-éducatives etc.)

ARTICLE 2- DESCRIPTION DU PROJET MINIER

21 Les contours du Périmètre de la Concession minière (245,635 km’) sont énoncés à
l'Annexe À de la présente Convention,

22 Le programme de développement et d'exploitation du Périmètre de la Concession minière
(245,635 km?) est décrit à l'Annexe B de la présente Convention.
ARTICLE 3 - DÉFINITIONS

31 Dans le cadre de la présente Convention et ses Annexes, les termes et mots ci-après
signifient :

3.2 ANNEXE : Tout document annexé à la présente Convention et portant des dispositions
particulières prévues par la Convention. Les Annexes font partie intégrante de la présente
Convention et ont la valeur qui leur est attribuée dans la présente Convention, sous
réserve de l'Annexe M qui est annexée uniquement à des fins de références.

3.3 Sont considérés comme annexes à la présente Convention et en constituent une partie
intégrante, les documents ci-après :

Annexe À — Les limites de la Concession minière, telle que mentionnée au point 23 du
préambule et aux articles 2.1, 3.46 et 4.1 de la présente Convention:
Annexe B — Plan indicatif de développement minier pour le Périmètre de la Concession
minière, telle que mentionnée aux articles 2.2 et 21,1 de la présente Convention,
Annexe C - Énoncé des réserves et données économiques du projet,

D - Résumé de l'Étude d'impact Environnementale et Sociale pour la Concession
minière (Incluant les certificats de conformité environnementale);
Annexe E — Copies des décrets d'attribution des Concessions Minières de Sabodala et
Golouma:;
Annexe F — Copies des accords subsidiaires de Macquarie Bank et Franco-Nevada, telle
que mentionnée à l'article 4.7 de la présente Convention,
£onas à — Modèle de calcul du paiement initial en contrepartie de la renonciation de
l'État à sa participation supplémentaire dans le capital de la Société d'exploitation, telle
que mentionnée aux articles 8.6 et 23.4 de la présente Convention;
Annexe H - Modèle de calcul de paiement supplémentaire en contrepartie de la
renonciation de l'État à la participation supplémentaire dans le capital de la Société
d'exploitation, telle que mentionnée aux articles 8.6 et 23.4 de la présente Convention;
Annexe | - Copie de l'Accord Transactionnel Financier:
Annexe J — Redevance Minière, telle que mentionnée à l'article 12.4 de la présente
Convention;
Annexe K — Copie de l'Accord de Principe; et
Annexe L — Copie de l'Entente d'Application.

34 Accord d'actionnaires : Ce terme a le sens qui lui est attribué au point 7 du préambule
de cette Convention.

35 Accord de Principe : Ce terme a le sens qui lui est attribué au point 12 du préambule de
cette Convention.

36 Accord Transactionnel Financier. L'Accord Transactionnel Financier Relatif à la
Contribution Spéciale sur le Produits des Mines et Carrières intervenu entre Teranga,
SGO et le Ministère de l'Économie et des Finances et daté du 30 mai 2013.

3.7 Administration des mines : Le(s) service(s) de l'État, compris dans l'organisation du

Ministère chargé des Mines pour la mise en œuvre de la politique minière, notamment le
suivi et le contrôle des Opérations minières.

À
38 Budget: L'estimation détaillée du coût des Opérations minières prévues dans le
programme de travaux.

3.9 Code minier: Laloi n°2003-36 du 24 novembre 2003 portant Code Minier de la
République du Sénégal.

3.10 Comité de partenaires : Comité mis en place par l'État afin, notamment, de fournir un
cadre permanent de dialogue et d'échange entre les Parties en vue de discuter des
Opérations minières et des préoccupations des Parties. Ce comité sera constitué de
représentants de SGO et de tout ministère que l'Etat déterminera.

3.11 Concession minière: La zone d'exploitation minière pour un ou plusieurs Gisements d'or,
d'argent et de substances connexes commercialement exploitables accordée par l'État
par décret présidentiel à la société SGO dans les limites du Périmètre de la Concession
minière.

3.12 Concession minière de Golouma : Ce terme a le sens qui lui est attribué au point 18 du
préambule de cette Convention.

3.13 Concession minière de Sabodala : Ce terme a le sens qui lui est attribué au point 4 du
préambule de cette Convention.

3.14 Convention : La présente Convention et ses Annexes ainsi que toutes les dispositions
modificatives qui leur sont apportées par avenant par les Parties d'un commun accord
selon les dispositions de l'article 29 de la présente Convention.

3.15 Convention minière de Golouma : Ce terme a le sens qui lui est attribué au point 16 du
préambule de cette Convention

3.16 Convention minière de Sabodala : Ce terme a le sens qui lui est attribué au point 2 du
préambule de cette Convention

3.17 Directeur: Le Directeur des Mines et de la Géologie ou son représentant dûment
désigné.

3.18 DMG : La Direction des Mines et de la Géologie.

3.19 Date de première production : Date à laquelle une Mine atteint une période continue de
production notifiée au Ministre ou de la date de première expédition à des fins
commerciales.

3.20 Entente d'Application : L'entente d'application concernant l'Accord de Principe signé le
28 mai 2013 entre Teranga, SGO et le Ministère de l'Industrie et des Mines.

3.21 État : La République du Sénégal.
3.22 Étude de faisabilité : Une étude relative à la mise en valeur d'un Gisement ou de toute

partie d'un Gisement afin de l'exploiter et de le mettre en production en décrivant la mise
en valeur proposée, les techniques à utiliser, le rythme de production, les calendriers et le

us
3.23

3.24

3.25
3.26

3.27

3.28

3.29

3.30

3.31

3.32

coût estimatif relatif à la construction de la Mine et des installations et à la conduite des
opérations de développement et d'exploitation.

Étude d'impact environnementale et sociale: Une étude destinée à exposer
systématiquement les conséquences négatives ou positives d'un projet, d'un programme
ou d'une activité, à court, moyen et long terme, sur les milieux naturels et humains,

Exploitation minière : Ensemble des travaux géologiques et miniers par lesquels tout
titulaire d'une concession minière extrait des substances minérales pour en disposer à
des fins utilitaires ou commerciales.

Filiale désignée : société affiliée à SGO.

Fournisseur : Toute personne physique ou morale qui se limite à livrer des biens et
services au titulaire d'un Titre minier sans accomplir un acte de production ou de
prestation de services se rattachant aux activités principales du titulaire du Titre minier,

Gisement : Tout gîte naturel de substances minérales exploitables dans les conditions
économiques du moment.

Gisements satellites : Tout Gisement situé hors du Périmètre de la Concession minière
(a) qui est situé à l'intérieur du périmètre d'un autre Titre minier détenu soit par SGO, soit
par une entreprise faisant partie du même groupe que SGO ou soit par un tiers ou dans
des Titres miniers dans lesquels un intérêt par l'une des personnes précitées a été acquis
notamment par des fusions ou des acquisitions éventuelles ou (b) qui est situé à l'intérieur
d'un rayon de soixante-dix (70) kilomètres de l'usine de Sabodala ou (c) dont la durée de
vie de la Mine est inférieure ou égale à dix (10) ans et (d) dont une évaluation
indépendante confirme que le Mineral peut être traité plus économiquement par l'usine de
SGO que par la construction d'une nouvelle usine.

Immeubles : Outre les bâtiments, sont considérés comme immeubles, les machines, les
équipements et les matériaux fixes utilisés pour l'exploitation des Gisements ou pour le
stockage ou le transport de produits bruts.

Liste minière: L'ensemble des biens d'équipement établi conformément à la
nomenclature du Tarif Extérieur commun au sein de l'Union Économique et Monétaire
Ouest Africaine (UEMOA), objet du traité de l'UEMOA, normalement utilisés dans les
activités minières et pour lesquels les droits et taxes à l'importation sont suspendus ou
modérés.

Législation minière : Elle est constituée par la loi n°2003-36 du 24 novembre 2003
portant Code minier de la République du Sénégal et les décrets pris pour son application
notamment le décret n° 2004-647 du 17 mai 2004 et toutes les dispositions législatives et
réglementaires édictées sur des volets de l'activité minière couverts par les prescriptions
dudit code

Lettre de renonciation de SOMIGOL : Ce terme a le sens qui lui est attribué au point 21
du préambule de cette Convention
10

3,33 MDL Australie : Une société de droit australien, tel qu'indiqué au point 1 du préambule de
cette Convention.

3.34 Métaux précieux : L'or, l'argent, ainsi que le platine et les platinoïdes, notamment
l'iidium, l'osmium, le palladium, le rhodium et le ruthénium, à l'état brut ainsi que tout
concentré, résidu ou amalgame contenant lesdits métaux.

3.35 Meubles : Outre les actions et les intérêts financiers dans une société ou une entreprise,
sont considérés meubles, les matières extraites, les approvisionnements et autres objets
mobiliers.

3,36 Mine:

i tous puits, fosses, mines à ciel ouvert, galeries, mines souterraines, ouvrages
superficiels ou souterrains, réalisés ou construits, après l'octroi d'un Permis
d'exploitation ou d'une concession minière à une société d'exploitation et dans
lequel un minerai est enlevé ou extrait par tous procédés, en quantités
supérieures à celles nécessaires pour l'échantillonnage, les analyses ou
l'évaluation:

ii. toutes installations pour le traitement, la transformation, le stockage et le
transport du Minerai et des roches stériles, y compris les résidus;

ii. outillages, équipements, machines, bâtiments, installations et améliorations pour
l'exploitation pour le traitement, la manutention et le transport du Minerai et des
roches stériles et des matériels;

iv, habitations, bureaux, routes, pistes d'atterrissage, lignes électriques, installations

de production d'électricité, installations d'évaporation, de séchage et de
réfrigération, canalisations, réserves d'eau, chemins de fer et autres
infrastructures.

3.37 Minerai(s): Masse rocheuse recelant une concentration de minéraux d'or, argent ou
substances minérales connexes suffisante pour justifier une exploitation.

3.38 Ministère : Le Ministère chargé des Mines agissant selon le cas par le biais du Ministre,
du Directeur ou de toute autre personne autorisée.

3.39 Ministre : Le Ministre chargé des Mines ou son représentant dûment désigné.

3.40 Opérations minières : Toute activité de prospection, de recherche, d'évaluation, de
développement, d'exploitation de traitement ou de transport, de substances minérales à
l'exception des hydrocarbures liquides ou gazeux et des eaux souterraines.

3.41 Oromin Exploration Ltd ou Oromin : Une société constituée en vertu du droit canadien,
tel qu'indiqué au point 15 du préambule de la présente Convention.

3.42 Oromin Joint-Venture Group Ltd. ou OJVG : Une coentreprise constituée en vertu du

droit des Îles Vierges britanniques, tel qu'indiqué au point 17 du préambule de la présente
Convention.

%
3.43

3.44
3.45

3.46

347

3.48
3.49

3.50
3.51
3.52
3.53
3.54

3.55

L

11

Participation supplémentaire : Droit de l'État de réserver, pour lui ou le secteur privé
national, une participation supplémentaire dans le capital social de SGO au maximum de
trente pour cent (30 %).

Partie(s) : Soit l'État, soit SGO ou l'État et SGO selon le contexte.

Permis d'exploitation : Un Titre minier délivré par l'autorité compétente selon les
dispositions légales et réglementaires en vigueur.

Permis d'exploitation de Sabodala : Ce terme a le sens qui lui est attribué au point 3 du
préambule de cette Convention.

Périmètre de la Concession minière : Le périmètre de la Concession minière combinant
{i) le périmètre initial de la Concession minière de Sabodala d'une superficie de 20 km”,
telle qu'augmentée à 28,035 km° par l'avenant n° 4 à la Convention minière de Sabodala,
puis augmentée à 33,035 km’ par l'avenant n° 5 à la Convention minière de Sabodala; et
ii) le périmètre de la Concession minière de Golouma d'une superficie de 212,6 km”, pour
une superficie globale de 245,635 km’, telle que décrite à l'Annexe À de la présente
Convention.

Produits : Or, argent et substances connexes.

Redevance minière : Redevance proportionnelle due sur la production des substances
minérales extraites.

Sabodala Gold (Mauritius) Limited ou SGML: Une Société de droit mauricien,
apparentée à la société SGO, tel qu'indiqué au point 7 du préambule de la présente
Convention.

Sabodala Gold Operations SA ou SGO : Une société de droit sénégalais dont l'objet est
l'exploitation des Gisements situés dans le territoire de la République du Sénégal et qui
est signataire de la Convention, tel qu'indiqué dans la désignation des Parties à cette
Convention,

Sabodala Mining Company SARL ou SMC : Une société constituée au Sénégal, étant
une filiale de SGO et de SGML menant les activités d'exploration à Sabodala.

Société d'exploitation : Fait référence à SGO, une société de droit sénégalais dont
l'objet est l'exploitation des Gisements situés dans le territoire de la République du
Sénégal et qui est signataire de la Convention

Société des Mines de Golouma SA ou SOMIGOL : Une société de droit sénégalais dont
l'objet est l'exploitation de la Concession de Golouma, tel qu'indiqué au point 21 du
préambule de cette Convention.

Sous-traitant : Toute personne physique ou morale exécutant un travail qui s'inscrit dans
le cadre des activités principales du titulaire du Titre minier. Il s’agit notamment :

+ des travaux de géologie, de géophysique, de géochimie et de sondage pour la
prospection, la recherche et l'exploitation,
12

+ de la construction des infrastructures industrielles, administratives et socioculturelles
(voies, usines, bureaux, cités minières, supermarchés, économats, établissements
socioculturels, sanitaires et scolaires, dé loisirs et d'approvisionnement en eau et
électricité).

+ des travaux d'extraction minière, de transport et de stockage des matériaux et de
traitement de Minerais.

3.56 Teranga Gold Corporation ou Teranga : Une société constituée en vertu du droit
canadien, tel qu'indiqué au point 12 du préambule de la présente Convention.

3.57 Terril ou terri: Amoncellement, tas ou emplacement destiné à recevoir les stériles
extraits de la Mine ou de la carrière ou des installations de traitement, ainsi que les
matériaux rocheux ou terreux provenant des morts-terrains

3.58 Titre(s) minier(s) : Autorisation, permis ou concession ayant trait à la prospection, à la
recherche et à l'exploitation de substances minérales et conférant des droits immobiliers.

3,59 Valeur Carreau Mine : La différence entre le prix de vente et le total des frais supportés
par la substance minérale entre le carreau de la Mine et le point de livraison.

3.60 Valeur marchande : Prix des produits vendus sur le marché ou calculé en référence au
cours marchand en vigueur au moment de la transaction sans aucune déduction de frais.

IT i "EXP!
ARTICLE 4 - DÉLIVRANCE DE LA CONCESSION MINIÈRE

4.1 L'État s'engage à accorder à SGO le bénéfice de l'élargissement de la Concession
minière dont les limites et la superficie sont spécifiés à l'Annexe À de la présente
Convention dans les meilleurs délais après réception de la demande conformément aux
dispositions de l'article 28 du Code minier,

4.2 L'État s'engage à prolonger par décret modificatif, la durée de la Concession minière
jusqu'au 26 janvier 2025, pour prendre en compte la durée actuelle de la Concession
minière de Golouma et des opérations combinées prévues à la présente Convention, La
Concession minière pourra être renouvelée dans les mêmes formes pour des périodes
successives minimales de cinq (5) ans indéfiniment jusqu'à l'épuisement des Gisements.

43 La Concession minière confère à SGO, qui aura satisfait à ses obligations dans les limites
de son périmètre et indéfiniment en profondeur, le droit exclusif d'exploration,
d'exploitation et de libre disposition de l'or, l'argent et des substances connexes.

44 L'État ne refusera pas le renouvellement sollicité à condition que la société SGO ait
Satisfait à ses obligations légales et réglementaires en vertu de la Législation minière.

45 Au cas où une demande de renouvellement ou d'extension de la Concession minière est
sollicitée conformément aux dispositions du Code minier, la validité de ladite Concession
minière est prorogée, de plein droit, tant qu'il n'a pas été statué sur ladite demande.
Toutefois, cette prorogation ne s'applique qu'à la partie du périmètre de la Concession
46

47

13

minière visée dans ladite demande de renouvellement. Si la prorogation est refusée, les
terrains couverts par la Concession minière sont libérés de tous droits en résultant.

La Concession minière ne peut être suspendue ou retirée que pour justes motifs et dans
les conditions fixées à l'article 32 du Code minier.

Les Parties conviennent que l'article 32 du Code minier et l'article 41 du décret no. 2004-
647 du 17 mai 2004 établissant les modalités d'application du Code minier (ci-après,
le « Décret ») restent applicables selon les conditions de mise en œuvre suivantes : si le
Ministre propose de servir à SGO un préavis pour toute cause prévue à l'article 32 du
Code minier ou de l'article 41 du Décret (ladite cause ci dénommée « cas de résiliation »),
il doit au préalable envoyer à SGO et à certains bailleurs de fonds (les « Banques ») un
avis (ci-après « Avis préalable ») indiquant son intention et précisant les détails « du cas
de résiliation ». Il est reconnu et accepté qu'à cette date, l'Avis préalable tel que prévu
dans l'Annexe F de la présente Convention doit être envoyé aux Banques, conformément
aux termes des Accords subsidiaires figurant en Annexe F.

ARTICLE 5 - LA SOCIÉTÉ D'EXPLOITATION

5.1

À la date du 30 Novembre 2007, SGML et l'État ont constitué, conformément à la
législation en vigueur dans la République du Sénégal et aux dispositions de l'Accord
d'actionnaires, une société de droit sénégalais dénommée Sabodala Gold Operations SA
{SGO), immatriculée le 31 janvier 2008 au Registre du Commerce du Tribunal Hors
Classe de Dakar.

ARTICLE 6 - OBJET DE LA SOCIÉTÉ D'EXPLOITATION

6.1

62

6.3

L'objet de la Société d'exploitation est la mise en valeur et l'exploitation, selon les règles
de l’art, d'un ou de plusieurs Gisements d'or, d'argent et de substances connexes à
l'intérieur du Périmètre de la Concession minière selon le programme défini dans l'Étude
de faisabilité.

L'Exploitation minière comprend notamment l'ensemble des travaux de préparation,
d'extraction, de transport, de traitement. d'analyses, de transformation et de
commercialisation de l'or, de l'argent et des substances connexes pour lesquels la
Concession minière a été attribuée.

La Société d'exploitation peut, conformément à la réglementation en vigueur en la matière
procéder à toutes les actions et transactions requises et utiles pour la mise en valeur et
l'exploitation rationnelle du ou des Gisements situés dans le Périmètre de la Concession
minière,

ARTICLE 7 - ORGANISATION DE LA SOCIÉTÉ D'EXPLOITATION

@1

/

L'Accord d'actionnaires fixera notamment les termes et les conditions de constitution et de
gestion de la Société d'exploitation. Tous les avantages, garanties et obligations relatifs à
là Concession minière fixés dans la présente Convention ne seront pas remis en cause
dans l'Accord d'actionnaires.
14

7.2 La Société d'exploitation sera régie par les dispositions légales et réglementaires en
vigueur au Sénégal en la matière.

7.3 La Société d'exploitation est dirigée par un Conseil d'Administration qui est responsable
de la réalisation de l'objet social. Le Conseil d'Administration est composé d'une
représentation des Parties en proportion de leurs participations au capital social de la
société d'exploitation.

74 Conformément à l'article 419 du traité de l'OHADA, les premiers administrateurs de la
Société d'exploitation seront nommés pour deux ans. Le Conseil d'Administration pourra
être composé d'administrateurs non actionnaires pourvu que (|) le nombre de ces
administrateurs ne dépasse pas un tiers du nombre des membres du Conseil, et que (ii) la
Société d'exploitation compte au moins quatre (4) Administrateurs.

ARTICLE 8 - PARTICIPATION DES PARTIES

8.1 Le capital social de la Société d'exploitation est fixé d'un commun accord entre l'État et
SGML. Il est constitué par des apports en numéraire et/ou des apports en nature.

8.2 La participation gratuite de l'État au capital social de la Société d'exploitation est fixée à
dix pour cent (10 %) du capital de la Société d'exploitation. Par conséquent, SGML
s'engage à financer, en plus de sa participation au capital social de la Société
d'exploitation, la participation gratuite de l'État

8.3 L'État n'a aucune obligation financière à supporter, en vertu de son pourcentage de
participation gratuite au capital.

8.4 L'État, sans préjudice au dix pour cent (10 %) d'actions gratuites, confirme avoir renoncé
irrévocablement à la Participation supplémentaire.

8.5 L'État a le droit, dans le cas où SGO requière l'intégration d'un Gisement satellite au sein
de la Concession minière ou de la présente Convention, de réserver, pour lui ou le
secteur privé national, une participation supplémentaire conformément au Code minier
dans l'entité qui possède ledit Gisement satellite.

8.6 SGO pourra demander à l'État de renoncer à toute participation supplémentaire dans
toute entité qui détient le Gisement satellite qui fera l’objet d'une demande de SGO. L'État
devra répondre dans un délai de quatre-vingt-dix (90) jours de la demande de SGO; un
défaut de réponse étant considéré comme une renonciation. En contrepartie d'une
renonciation expresse ou tacite par l'État à sa participation supplémentaire dans l'entité
qui détient le Gisement satellite, SGO versera à l'État un montant calculé selon la formule
suivante :

i. Un paiement initial, jusqu'à un maximum de dix millions (10 000 000) $ US
calculé en fonction des réserves récupérables (après déduction de la Redevance
minière prévue à la présente Convention), multipliées par la moyenne du prix
« spot » de l'or au cours des 12 mois précédents, multiplié par un pour cent
(1%); et

Æ
8.7

15

Un paiement additionnel sera versé si le calcul du paiement additionnel est plus
grand que la somme de tous les paiements effectués (incluant le paiement
initial), le calcul du paiement additionnel au-delà du paiement initial est obtenu en
calculant la production cumulée effective à la fin de chaque année
(31 décembre) déductions faites de la Redevance minière applicable au
Gisement satellite concerné multipliée par la moyenne pondérée réalisée du prix
de l'or de cette production de Gisement. Dans le cas où le prix de l'or réel effectif
réalisé pour l'année est inférieur à mille (1000) $ US par once, alors le montant
de mille (1000) $ US par once, multiplié par 1 %, doit être utilisé aux fins de ce
calcul. Le paiement additionnel, basé sur la différence entre le calcul du
paiement additionnel mis à jour pour l'année en cours et la somme des
paiements antérieurs tel que calculé en vertu des présentes, est due au plus tard
le 30 juin de l'année suivante,

Des exemples du calcul prévu aux paragraphes i et ii qui précèdent sont donnés aux
Annexes G et H ci-joints à la présente Convention.

SGO versera à l'État un montant déterminé conformément aux modalités de calculs
énoncées à l'article 8.6, en contrepartie de la renonciation par l'État à la participation
supplémentaire de vingt-cinq pour cent (25 %) dans le capital de SOMIGOL.

L'achat des actions de l'entité qui détient un Gisement satellite conformément à
l'article 8,5 ci-dessus doit être effectué dans les conditions suivantes :

Le prix d'achat de toute action sera basé sur une évaluation indépendante du
capital du projet par un cabinet d'expertise comptable internationalement
reconnu ou par une banque d'investissement avec une expérience appropriée
dans l'évaluation des projets miniers. L'expert évaluateur indépendant sera
désigné par l'actionnaire majoritaire de l'entité qui détient le Gisement satellite et
soumis à l'agrément du Ministre qui ne saura être refusé sans motif valable. Cet
agrément doit intervenir dans un délai de 21 jours à partir de la saisine.

Tout acheteur proposé aura trente (30) jours pour payer les actions à compter de
la date à laguelle l'actionnaire majoritaire de l'entité qui détient le Gisement
satellite fournira à l'acheteur le rapport final de l'évaluation indépendante,

Simultanément et conditionnellement avec le paiement des actions el
préalablement à l'octroi de ces actions, il sera demandé à l'acheteur de
s'acquitter du montant proportionnel de sa participation au capital nécessaire au
développement du projet tel que déterminé par l'offre de financement bancaire,

Les actions achetées dans ces conditions, de même que les autres actions de la
société détenues par d'autres actionnaires, seront à tout moment disponibles
pour la banque en vue de sécuriser les ressources financières nécessitant une
garantie bancaire.

S'il y a un certain nombre d'acheteurs potentiels qui font des offres pour les
actions, alors l'actionnaire majoritaire de l'entité qui détient le Gisement satellite
a le droit de choisir son (ses) partenaire(s) conformément à l'article 68 du Code
minier.

Er
16

ARTICLE 9- TRAITEMENT DES DÉPENSES DE PRE-PRODUCTION

9.1 Les dépenses de recherches non utilisées comme apport en nature dans la constitution
du capital social de la Société d'exploitation seront considérées comme des prêts
d'actionnaires à ladite société, Ces dépenses ainsi que les frais administratifs relatifs à la
constitution de la Société d'exploitation constituent pour les Parties une créance sur la
Société d'exploitation,

9.2 Les Parties conviennent que ces créances visées ci-dessus feront l'objet d'une inscription
au crédit du compte courant pour le débiteur ouvert dans les écritures de la Société
d'exploitation. Les intérêts rémunérant ces créances sur compte courant seront traités
conformément aux dispositions fiscales en vigueur.

9.3 Sous réserve de l'article 9.1, la distribution du cash-flow disponible à la fin de l'exercice
financier se fera selon les modalités suivantes et dans l'ordre ci-après :

i. Remboursement des prêts et des dettes contractés par SGO auprès des tiers;

ii, Remboursement des prêts apportés par les actionnaires dans le cadre de
financement des opérations de recherche pour le montant réel affecté aux
travaux de recherche:

lil. Paiement de dividendes aux actionnaires.

94 Les dividendes en contrepartie de la participation de l'État dans le capital social de la
Société d'exploitation sont payables dès que le Conseil d'Administration de la Société
d'exploitation décide de la distribution de dividendes à tous les actionnaires.

ARTICLE 10 - FINANCEMENT DES ACTIVITÉS DE LA SOCIÉTÉ D'EXPLOITATION

10.1 SGO pourra rechercher librement les fonds nécessaires pour lesdites activités. L'État
apportera à cet effet son assistance administrative.

102 Le financement de la construction et du développement de la Mine ainsi que tout éventuel
financement additionnel requis pendant la vie sociale de la Société d'exploitation feront
l'objet de fonds propres et/ou de prêts d'actionnaires ou de tierces Parties.

10.3 Les prêts d'actionnaires entrant dans le cadre du financement des activités de la Société
d'exploitation seront inscrits dans le compte courant actionnaires et rémunérés au taux
admis par la réglementation en vigueur. lls sont remboursés conformément aux
dispositions de l'article 9.3.

10.4 L'actif de la Société d'exploitation ainsi que de la Concession minière feront l'objet d'une
garantie pour couvrir le remboursement des prêts consentis par des tiers.

La Concession minière peut, si nécessaire, être affectée en garantie pour permettre à la
Société d'exploitation d'obtenir le financement nécessaire aux investissements liés aux
Opérations minières. Lors de l'application des règles de garantie, il pourra s'avérer
nécessaire de transférer et d'attribuer le bénéfice de la Concession minière suivant les
termes de la garantie,

cr
17

10.5 L'État et SGML consentent chacun, dans les limites de leurs droits et de leurs pouvoirs

de:

nantir les actions qu'ils détiennent dans la Société d'exploitation au profit d'un
financier externe au projet, conformément aux termes de la Concession minière; et

permettre le transfert des actions qu'ils détiennent dans la Société d'exploitation en
conséquence de l'exercice dans les règles d'une garantie (y compris les actions
affectées en garantie) détenue par ce financier externe.

ARTICLE 11 - DROITS CONFÉRÉS PAR LA CONCESSION MINIÈRE

11.1 La délivrance de la Concession minière confère à son titulaire ayant satisfait à ses
obligations les droits suivants :

le droit exclusif d'exploitation et de libre disposition des substances minérales pour
lesquelles la Concession minière a été octroyée, dans les limites du périmètre
attribué et indéfiniment en profondeur.

le droit au renouvellement de la Concession minière, dans les mêmes formes, à la
demande du titulaire, conformément aux dispositions du Code minier,

le droit à l'extension des droits et obligations attachés à la Concession minière aux
autres substances liées à l'abattage ou au traitement des substances pour lesquelles
cette Concession minière a été octroyée. Toutefois, le titulaire est tenu de solliciter,
dans un délai de six (6) mois, l'extension de la Concession minière à ces substances:

un droit d'occupation d'une parcelle du domaine national de l'État et de libre
disposition des substances minérales pour lesquelles elle a été attribuée;

le droit à l'extension de la Concession minière, en cas de découverte de réserves
prouvées additionnelles importantes ou d'inclusion de Gisements satellites issus d'un
autre Titre minier à l'intérieur du périmètre de la Concession minière ou à l'intérieur
d'un autre périmètre contigu appartenant au titulaire de la Concession minière;

un droit réel immobilier distinct de la propriété du sol, enregistré comme tel et
susceptible d'hypothèque. Le décret d'octroi de la Concession minière vaut
déclaration d'utilité publique pour l'exécution des travaux entrant dans ce cadre:

le droit de céder, transmettre ou amodier la Concession minière, sous réserve de
l'autorisation préalable du Ministre et du paiement des droits fixes:

un droit de renoncer à ses droits, en tout ou en partie, sous réserve d'un préavis
d'un(1) an et des stipulations de la présente Convention. Toutefois, ladite
renonciation ne libère pas le titulaire des obligations prévues dans la présente
Convention et résultant des activités engagées par le titulaire antérieurement à la
date d'entrée en vigueur de la renonciation;

le droit de transporter, conformément à la législation en vigueur, les substances
extraites ainsi que leurs concentrés ou dérivés primaires jusqu'aux points de

al
18

stockage, de traitement ou de chargement et d'en disposer sur les marchés intérieurs
et extérieurs,

+ un droit à la stabilité des conditions juridiques, administratives, financières et fiscales
de l'exploitation, conformément aux stipulations de la présente Convention.

11.2 Pendant la durée de la phase d'exploitation, aucune modification unilatérale ne peut être
apportée aux règles d'assiette, de perception et de tarification. SGO ne pourra être
assujettie aux impôts, taxes, redevances, prélèvements, droits de contributions et toutes
autres charges dont la création interviendrait après le 23 mars 2005, date à laquelle la
convention minière initiale entre l'État et MDL Australie a été signée.

11.3 Dans le cadre de la réalisation du programme de développement et d'exploitation, les
Sous-traitants de SGO ayant obtenu l'approbation du Ministre conformément à
l'article 21.2 pourront bénéficier de l'exonération des droits et taxes de douanes pour les
réalisations de leurs prestations.

11.4 Tout Sous-traitant non ressortissant de la République du Sénégal qui fournira des
services à SGO pour une durée de plus d'un (1) an est tenu de créer une société
conformément à la réglementation en vigueur, notamment les dispositions de l'article 88
du Code minier.

11.5 SGML et la Société d'exploitation sont libres d'embaucher et d'utiliser les services d'un
personnel expatrié nécessaire à la conduite des opérations au Sénégal dans le respect
des dispositions prévues au Code minier.

ARTICLE 12 - OBLIGATIONS DU TITULAIRE DE LA CONCESSION MINIÈRE
12.1 Le titulaire de la Concession minière est notamment tenu :

+ d'exploiter le Gisement dont il a démontré l'existence selon les règles de l'art et de
manière à ne pas compromettre la récupération des réserves prouvées et probables
et de protéger l'environnement. et

+ d'informer régulièrement le Ministre des méthodes et des résultats de l'exploitation,
des résultats des travaux de recherche de réserves additionnelles prouvées et
probables, ainsi que leurs caractéristiques.

12.2 Les Opérations minières doivent être engagées conformément aux engagements pris par
MDL Australie figurant dans son offre dans les meilleurs délais et conduites avec diligence
par le titulaire.

Si dans un délai de six (6) mois à compter de la date effective d'entrée en vigueur de la
Concession minière de Sabodala, les opérations d'investissement ne sont pas réellement
engagées par ledit titulaire, les avantages fiscaux consentis par la présente Convention
peuvent être déclarés caducs après mise en demeure du Ministre. En cas d'expiration de
la Concession minière de Sabodala sans renouvellement de celui-ci, la Mine et ses
dépendances sont transférées en pleine propriété à l'État, libres de toutes charges, y
compris ses dépendances immobilières.

Re
123

12.4

125

19

La Société d'exploitation est soumise au paiement annuel de la Redevance minière au
taux de trois pour cent (3%) de la Valeur Carreau Mine de l'or et des substances
connexes produits. Cette redevance ne peut faire l'objet d'aucune exonération

À compter du 1er janvier 2013, SGO est soumise au paiement d'une Redevance minière
annuelle au taux de cinq pour cent (5 %) de la Valeur Carreau Mine de l'or et des
substances connexes produites.

À l'égard de la Redevance minière de cinq pour cent (5 %), SGO s'engage à effectuer une
transition d'une cédule de paiement basé sur des arriérés de redevances annuelles à une
cédule de paiement basée sur des arrières de redevances trimestrielles débutant
en 2015. Au 31 mars 2016, cette transition sera complétée et les redevances seront
entièrement payées sur une base d'arriérès trimestriels.

La Redevance minière au taux de cinq pour cent (5 %) sera payable dans le mois qui suit
chaque trimestre de production pour toute année en cours, à compter du 31 mars 2015,
étant précisé que cette méthode sera introduite progressivement sur une période de deux
ans, tel qu'il appert des exemples de calculs de cette méthode joints en Annexe J de la
présente Convention; et avant la réception de la confirmation par le Ministre concernant le
produit des ventes d'or réalisées au cours de l'année fiscale concernée.

SGO s'engage à vendre une partie de sa production d'or sur le marché local selon des
modalités pratiques qui feront l'objet d'une étude conjointe avec l'État.

ARTICLE 13 - PÉRIODE D'ACTUALISATION DES DONNÉES

131

132

Sur la simple présentation d'une copie certifiée conforme d'une Concession minière, les
matériels, matériaux, fournitures, machines équipements et véhicules utilitaires destinés
directement aux opérations de recherche minière, ainsi que les machines et véhicules de
chantier pouvant être réexportés ou cédés après utilisation, bénéficient de l'admission
temporaire, en suspension totale des droits et taxes à l'importation et à l'exportation,

La Société d'exploitation bénéficie pendant toute la durée de la phase d'actualisation des
données technico-économiques, dans le cadre desdites opérations, d'un régime
d'exonération totale d'impôts et de taxes de toutes natures.

IITRE IV - AVANTAGES PARTICULIERS ACCORDÉS
PENDANT LA PHASE D'EXPLOITATION

ARTICLE 14 - PÉRIODE DE RÉALISATION DES INVESTISSEMENTS

141

£

Pendant la période de réalisation des investissements et de démarrage de production
d'une nouvelle exploitation ou de l'extension de la capacité de production d'une
exploitation déjà existante, le titulaire de Permis d'exploitation ou d'une concession
minière, ainsi que les entreprises travaillant pour son compte bénéficient de l'exonération
de tous droits et taxes perçus à l'entrée y compris la taxe sur la valeur ajoutée (TVA), et le
Conseil Sénégalais des Chargeurs (COSEC) et autres taxes de toutes natures, à
20

l'exception de la Redevance Statistique (RS) de l'UEMOA, des prélévements
communautaires de solidarité (PCS) de l'UEMOA et des prélèvements communautaires
de la CEDEAO (PCC), sauf lorsque cette exonération est spécifiquement prévue dans le
cadre d'un accord de financement extérieur sur :

+ les matériels, matériaux, fournitures, machines, engins lourds, véhicules utilitaires
inclus dans le programme agréé et équipements destinés directement et
définitivement aux Opérations minières:

«+ les carburants et lubrifiants pour installations fixes, matériels et forages, machines et
autres équipements destinés aux Opérations minières:

+ les produits pétroliers servant à produire de l'énergie utilisée dans la réalisation du
programme d'exploitation:

«+ les parties et pièces détachées destinées aux machines et équipements destinés de
façon spécifique aux Opérations minières.

14.2 La période de réalisation des investissements entre en vigueur à la date d'octroi de la
Concession minière de Sabodala pour se terminer à la date de notification au Ministre de
la Date de première production, à l'exception des opérations effectuées à titre d'essai,
Cette période de réalisation des investissements expire au plus tard dans un délai de
quatre (4) ans à compter de la date de notification de l'attribution de la Concession
minière de Sabodala.

14.3 Nonobstant la période de réalisation des investissements prévus en vertu de l'article 14.2
ci-dessus, l'État maintiendra les exonérations de l'ensemble des droits d'accise et
d'importation prévues à l'article 14.1 de la Convention en ce qui concerne la taxe sur la
valeur ajoutée (TVA) et le COSEC et toute autre taxe similaire à ceux-ci, si une
augmentation ultérieure de la capacité de l'usine est requise afin de pouvoir traiter des
Minerais provenant de Gisements satellites ou de réserves supplémentaires découverts
dans le Périmètre de la Concession minière.

14.4 Pendant la période de réalisation des investissements et de démarrage de la production
d'une nouvelle exploitation ou de l'extension de la capacité de production d'une
exploitation déjà existante, les matériels, matériaux, fournitures, machines, engins,
équipements et véhicules utilitaires destinés directement aux Opérations minières,
importées au Sénégal par le titulaire d'une concession minière, ainsi que les entreprises
travaillant pour son compte et pouvant être réexportés ou cédés après utilisation, seront
déclarés au régime douanier de l'admission temporaire spéciale (x ATS »). Durant les
phases d'investissement et d'exploitation, la Société d'exploitation, ses contractants et
Sous-traitants sont libres de choisir entre le régime de l'ATS et de l'exonération totale.

14.5 En cas de mise à la consommation en suite de l'ATS, les droits et taxes exigibles sont
ceux en vigueur à la date du dépôt de la déclaration en détail de mise à la consommation,
applicable à la valeur vénale réelle des produits à cette même date

14.6 Conformément aux dispositions du Code des douanes et aux textes pris pour son
application, durant les six (6) mois suivant son établissement au Sénégal, le personnel
21

étranger employé par la Société d'exploitation bénéficiera également de la franchise des
droits et taxes grevant l'importation de leurs objets et effets personnels.

14.7 Pour le bénéfice de la franchise des droits et taxes visés aux articles précédents, les
bénéficiaires devront déposer une autorisation administrative visée par le Ministre.

14.8 Les bénéficiaires de régimes douaniers définis ci-dessus sont soumis à toutes les
mesures de contrôle et de surveillance prévues par les autorités douanières
conformément à la réglementation en vigueur.

ARTICLE 15 - AUTRES AVANTAGES FISCAUX DURANT LA PHASE D'EXPLOITATION

15.1 Pendant toute la durée de l'exploitation, le titulaire de la Concession minière est exonèré
de la taxe d'exportation des produits issus de ses activités d'exploitation sur le Périmètre
de la Concession minière.

15.2 Pendant une période de huit (8) ans à compter de la date de notification de la délivrance
de la Concession minière de Sabodala et sous réserve des dispositions de l'article 15.3 et
16 de la présente Convention, le titulaire de la Concession minière bénéficie d'une
exonération totale d'impôt, notamment :

+ exonération de taxes sur la valeur ajoutée sur les biens et services acquis auprès de
Fournisseurs locaux ou des Fournisseurs basés en dehors du Sénégal;

+ exonération des droits et taxes de sortie,
+ exonération de l'impôt minimum forfaitaire;

+ exonération des patentes et contributions foncières des propriétés bâties et non
bâties à l'exception des Immeubles à usage d'habitation;

+ exonération de la contribution forfaitaire à la charge de l'employeur;

+ exonération des droits et taxes frappant les actes constatant la constitution de
sociétés et les augmentations de capital,

15.3 Nonobstant ce qui précède, le titulaire de la Concession minière ne pourra bénéficier au-
delà du 2 mai 2015 des exonérations énumérées à l'article 15.2 pour le Minerai traité par
l'usine de la Société d'exploitation, y compris le Mineral provenant des Gisements
satellites intégrés dans la Concession minière.

15.4 Sous réserve de la réglementation des changes et les dispositions du Code minier, le
titulaire de la Concession minière peut librement :

+ importer, sans règlement financier, le matériel lui appartenant ou des équipements en
location;

«importer au Sénégal les biens et services nécessaires pour ses activités;

2

=
22

+ exporter les substances minérales extraites, leurs concentrés, dérivés primaires ou
tout autre dérivé après avoir effectué les formalités légales et réglementaires
d'exportation de ces substances.

15.5 Les Sous-traitants, sous réserve de l'approbation du contrat de sous-traitance par le
Ministre qui ne peut étre refusée sans juste motif, bénéficient, des mêmes avantages
fiscaux et douaniers que le titulaire de la Concession minière dans le cadre de prestations
et d'acquisitions de biens et services pour le compte du titulaire de la Concession minière,
conformément à l'article 34 du code communautaire de l'UEMOA :

+ de l'exonération des droits et taxes d'importation, y compris le COSEC:
+ de l'exonération des droits et taxes à l'exportation,

+ de l'exonération de la taxe sur la valeur ajoutée sur les biens et services acquis
auprès des Fournisseurs locaux ou Fournisseurs basés hors du Sénégal. Cette
exonération sera soumise à la formalité du visa sur la base d'une attestation du
titulaire de la Concession minière relativement à la destination des biens et services.

15.6 Tous les nouveaux Gisements satellites qui seraient intégrés dans la Concession minière
conformément à l'article 8.6 seraient soumis à la présente Convention de la même
manière que les Gisements satellites qui ont été intégrés à la présente Convention,

ARTICLE 16 - IMPÔT SUR LES SOCIÉTÉS

16.1 Le titulaire de la Concession minière bénéficie pendant une durée de huit (8) ans, de
l'exonération de l'impôt sur les sociétés à partir de la date de délivrance de la Concession
minière de Sabodala.

16.2 En tout état de cause, le titulaire de la Concession minière ne pourra bénéficier au-delà
du 2 mai 2015, conformément à l'Entente d'Application, de l'exonération de l'impôt sur les
sociétés pour l'ensemble du Minerai traité par l'usine de SGO et incluant celui provenant
des Gisements satellites regroupés dans la Concession minière.

ARTICLE 17 - RÉGLEMENTATION DES CHANGES

17.1 Le titulaire de la Concession minière accordée en vertu des dispositions du Code minier
est soumis à la réglementation des changes en vigueur sur le territoire de la République
du Sénégal. À ce titre, et sous réserve du respect des obligations qui l'incombent,
notamment en matière de réglementation des changes, il peut :

+ encaisser au Sénégal tous fonds acquis ou empruntés à l'étranger, y compris les
recettes des ventes de leur quote-part de production;

+ transférer à l'étranger les dividendes et produits des capitaux investis ainsi que le
produit de la liquidation ou de la réalisation de leurs avoirs;

+ transférer à l'étranger les fonds destinés au remboursement des dettes contractées à
l'extérieur en capital et intérêts, au paiement des Fournisseurs étrangers de biens et
services nécessaires à la conduite des Opérations minières;

À
23

+ importer tous les fonds acquis ou empruntés à l'étranger nécessaires à l'exécution
des Opérations minières.

17.2 Il est aussi garanti au personnel étranger résidant au Sénégal, employé par le titulaire de
la Concession minière, la libre conversion et le libre transfert de tout ou partie de ses
économies sur salaire ou résultant de la vente des effets personnels au Sénégal, sous
réserve de l'acquittement des impôts et cotisations diverses, conformément à la
réglementation des changes,

17.3 llest aussi garanti à la Société d'exploitation la libre conversion et le libre transfert :

+ des dividendes distribués aux associés non sénégalais et de toutes sommes
affectées à l'amortissement des financements obtenus auprès des bailleurs;

+ des bénéfices nets et des dividendes générés par l'investissement y compris des
fonds provenant de la cession ou de la liquidation des actifs du projet,

17.4 Sous réserve du respect des dispositions de la réglementation des changes en vigueur
sur le territoire de la République du Sénégal à la date de la signature de la présente
Convention, l'État autorise la Société d'exploitation à détenir et à utiliser

i un compte étranger en devises au Sénégal. Ce compte sera ouvert au nom de la
Société d'exploitation dans un établissement bancaire agréé au Sénégal.

ii. un compte à l'étranger en devises destiné à recevoir l'ensemble des revenus
provenant des ventes d'or, d'argent et de substances connexes.

ARTICLE 18 - STABILISATION DES RÉGIMES FISCAUX ET DOUANIERS
18.1 Le titulaire de la Concession minière bénéficie des conditions suivantes :

+ la stabilisation du régime fiscal et douanier durant toute la période de validité de la
Concession minière. Cette stabilisation est effective à compter de la date de
notification de l'acte portant octroi du Permis d'exploitation de Sabodala,

+ pendant toute la période de validité de la présente Convention, les modifications
apportées aux règles d'assiette, de perception et de tarification des impôts, taxes et
redevances susvisés sont inopposables au titulaire de la Concession minière sauf à
la demande du titulaire de la Concession minière et à condition qu'il adopte les
nouvelles dispositions dans leur totalité.

18.2 Toute demande concernant les droits de la Société d'exploitation indiqués à l'article 18.1
ci-dessus doit être adressée au Ministre en charge des mines.

18.3 Toutes les stipulations fiscales de la présente Convention s'appliqueront aux Gisements
satellites intégrés au sein de la Concession minière conformément à l'article 8.6, de la
même manière qu'aux Gisements satellites qui ont été intégrés à la présente Convention.

+
24

ARTICLE 19 - LIBRE CHOIX DES PARTENAIRES, FOURNISSEURS ET SOUS-TRAITANTS

19.1 Il est garanti aux titulaires de la Concession minière le libre choix des Fournisseurs, des
Sous-traitants et des prestataires de services ainsi que des partenaires.

19.2 Toutefois, sont soumis à approbation préalable du Ministre, tous protocoles, contrats et
conventions ayant pour objet de confier, de céder ou de transférer partiellement ou
totalement les droits et obligations résultant de la Concession minière.

19.3 Le titulaire de la Concession minière, ses Fournisseurs et ses Sous-traitants doivent
utiliser autant que possible des services et matières d'origine du Sénégal, les produits
fabriqués ou vendus au Sénégal dans la mesure où ces services et produits sont
disponibles à des conditions compétitives de prix, qualité, garanties et délais de livraison.

DISPOSITIONS DIVERSES
ARTICLE 20 - ENGAGEMENTS DE L'ÉTAT

L'État s'engage à :

20,1 garantir à SGO, pendant toute la durée de la présente Convention, le respect des
conditions générales, juridiques, administratives, douanières, économiques, financières et
fiscales prévues dans la présente Convention:

20.2 garantir à SGO le libre choix des Fournisseurs, Sous-traitants et prestataires de service
ainsi que des partenaires;

20,3 appliquer de plein droit à SGO toute disposition législative et réglementaire plus favorable
qui concemerait le secteur minier et qui serait prise après le 23 mars 2005, date à laquelle
la convention minière initiale entre l'État et MDL Australie a été signée:

20.4 n'édicter à l'égard de SGO et de ses Sous-traitants aucune mesure en matière de

législation qui puisse être considérée comme discriminatoire par rapport à celles qui
seraient imposées à des entreprises exerçant une activité similaire au Sénégal;

20.5 garantir à SGO pour toute la durée de la présente Convention, la libre gestion des
Opérations minières y compris la commercialisation des produits d'exploitation et ceci
dans le strict respect des dispositions législatives et réglementaires en vigueur,

20.6 faciliter l'obtention des autorisations administratives et permis requis pour le personnel
expatrié et notamment les visas d'entrée et de sortie, le permis de travail et de séjour

20.7 assister SGO dans l'obtention de toute autorisation administrative requise pour faciliter la
commercialisation des produits. Il est entendu que la Société d'exploitation sera habilitée
à négocier librement et de manière indépendante, avec toute société spécialisée de son
choix sur le marché international, la commercialisation des dits produits;

20.8 ne pas exproprier en totalité ou en partie les installations et les infrastructures bâties où
acquises dans le cadre des Opérations minières de SGO, sauf en cas de force majeure
25

ou de nécessité publique. Dans ce cas, l'État versera à la société d'exploitation une juste
indemnité fixée conformément à la législation en vigueur,

20.9 mettre en place le Comité de partenaires. Les membres du Comité de Partenaires se
réuniront au moins deux (2) fois l'an.

20.10garantir à SGO la facilitation des opérations de défrichement et de coupe de toutes
espèces végétales nécessaires à la réalisation des Opérations minières, conformément
au caractère d'utilité publique de la Concession minière et de l'autorisation conférée par le
Code minier, et l'exonération des taxes d'abattage ou des redevances forestières, étant
entendu que SGO reste soumise à l'obligation de réhabilitation des sites.

En plus :

20.11Pendant la phase de recherche et d'exploitation du projet de Sabodala, le personnel
expatrié n’est pas soumis à la législation en vigueur au Sénégal en matière de sécurité
sociale et les prestations de retraite et, par conséquent, aucune cotisation n'est payable
pour cette catégorie de salariés

20.12Dans le cadre de la fourniture du soutien administratif et logistique requis par les
Opérations minières de SGO au Sénégal sera créée une société de droit sénégalais
distincte et à but non lucratif.

Cette société sera dédiée exclusivement par son objet social à l'assistance et au soutien
aux Opérations minières de SGO au Sénégal. Elle jouira des mêmes avantages fiscaux et
douaniers.

Le personnel expatrié employé par cette société est soumis au même régime que le
personnel expatrié employé directement par la Société d'exploitation en matière fiscale,
douanière, de sécurité sociale et de retraite.

20.13L'État autorisera SGO ou son Sous-traitant désigné à produire de l'énergie électrique pour
les besoins de diverses activités et installations sur site et à mettre toute production
excédentaire à la disposition d'un opérateur autorisé, et ce à des conditions commerciales
déterminées d'un commun accord.

20.14 Durant toute la période d'exonération de l'impôt sur les sociétés prévu aux articles 16.1 et
16.2 de la présente Convention, l'État délivrera chaque année, sur demande, un certificat
de non-imposition indiquant la situation fiscale de la Société d'exploitation.

pers 21- ENGAGEMENT DE SGO POUR LA MISE EN ŒUVRE DES OPÉRATIONS
INIÈRES

21.1 SGO s'engage à :
+ exploiter les Gisements connus d'or, d'argent et de substances connexes

conformément au programme de mise en valeur et d'exploitation actualisé de la
Concession minière comme stipulé à l'Annexe B de la présente Convention:

F
+ entreprendre des opérations de développement, d'exploitation de Gisements, de
production et de commercialisation d'or, argent et substances connexes dans les
conditions les plus favorables sur le marché international;

+ procéder à l'exploitation des Gisements conformément aux normes internationales;
+ appliquer la plus haute norme de gestion de l'environnement en vigueur au Sénégal,

+ mettre en place des infrastructures sociales à Sabodala telles que logements,
garderies et école, dispensaires, bibliothèques, etc.

212 L'utilisation de Sous-traitants dans l'exécution des Opérations minières sera soumise à
l'approbation préalable du Ministre qui ne pourra être refusée sans motif valable. Dans le
cadre de la réalisation du programme de travaux, de développement et d'exploitation, les
Sous-traitants seront sous la responsabilité de SGO.

He 22- ENGAGEMENTS ET GARANTIES FINANCIÈRES DE SGO AU PROFIT DE
L'ÉTAT

221 SGO reconnait avoir effectué les paiements suivants au profit de l'État qui reconnaît les
avoir reçus :

+ la somme, en principal, de 1,870 milliards FCFA représentant 90 % des coûts
historiques d'un montant total de 2,078 milliards FCFA en date du 18 janvier 2013, En
outre, SGO a également payé tous les intérêts dus sur le principal des coûts
historiques. Le montant total remboursé par SGO au titre des coûts historiques
s'élève, principal et intérêts compris, à 2 516 070 000 FCFA. Ce paiement donne
quittance de toutes les obligations financières de SGO relativement au
remboursement des engagements de la dette historique,

+ un montant de 205 701 220 FCFA remboursé par OJVG en date du ter décembre
2011, correspondant au solde des coûts historiques, y compris les intérêts sur le
capital de celle-ci établi à la Convention minière de Golouma. À ce montant s'ajoute
un versement initial de 41 560 000 FCFA effectué le 25 octobre 2006 par OJVG. Le
montant total remboursé par OJVG au titre des coûts historiques du projet Golouma
s'élève, principal et intérêts compris, à 247 261 220 FCFA. Ce paiement donne
quittance complète de l'ensemble des obligations d'OJVG / SOMIGOL relativement
au remboursement des engagements de la dette historique.

+ Le paiement de 6520000$ US (dernière tranche de 5000000$ US ou
2 402 800 000 FCFA payé le 1” mars 2010) tel que constaté par l'engagement de
payer 6,50 $ US par once de réserves d'or supplémentaires au-delà des réserves
annoncées de 17,3 tonnes d'or (556 208 onces) sur le projet de Sabodala.

22.2 SGO s'engage à exécuter les opérations financières suivantes :
+ Versement d'un montant de trois millions sept cent mille (3 700 000) $ US calculé sur

la base de 6,50 $ US pour chaque once de nouvelles réserves définies dans le
Périmètre de la Concession Minière à partir de l'Étude de faisabilité initiale jusqu'au

ET
22.3

22.4

27

31 décembre 2012, étant précisé que tout paiement précédemment effectué par SGO
viendra en déduction de ce calcul.

+ Le montant visé à l'alinéa ci-dessus sera payé en quatre versements annuels égaux,
deux versements de neuf cent vingt-cinq mille (925 000) $ US ayant été versés le
5 juin 2013 et le 15mai2014, et les versements suivants seront effectués
successivement le 1% mai 2015, et le 1* mai 2016.

+ La valeur pour chaque once de nouvelles réserves définies dans le Périmètre de la
Concession Minière à partir du 1°” janvier 2013 sera calculé en fonction des réserves
récupérables (après déduction des Redevances minières), multipliée par la moyenne
du prix « spot » de l'or au cours des 12 mois précédents, multiplié par 1 % et sera
calculée à la fin de l'année et payable en trois versements annuels égaux à compter
du 1” mai des trois années suivantes. Dans le cas où le prix de l'or réel effectif réalisé
pour l'année est inférieur à 1000 $ par once, alors le montant de 1000 $ par once
multiplié par 1 % doit être utilisé aux fins de ce calcul.

Pendant toute la durée de la présente Convention, SGO s'engage à investir un montant
de 1 225 000 $ US par an jusqu'à la fin de la durée de vie de la Mine pour le compte du
développement social des collectivités locales des régions de Kédougou et de
Tambacounda qui abrite le projet de Sabodala, Ce paiement annuel comprend les
engagements antérieurs de 425 000 $ US et de 800 000 $ US au titre respectivement de
chacune de la Convention minière de Sabodala et de la Convention minière de Golouma.

Dans le cas où l'État, conformément à l'article 8.6, renonce à une participation
supplémentaire à l'occasion du regroupement de tout Gisement satellite dans la
Concession minière afin d'utiliser l'usine de Sabodala, SGO effectuera, selon la formule
de prix ci-après, le(s) paiement(s) suivant(s) au profit de l'État :

i. Un paiement initial jusqu'à un maximum de dix millions (10 000 000) $ US
calculé en fonction des réserves récupérables (après déduction de la Redevance
minière prévue à la présente Convention), multipliées par la moyenne du prix
« spot » de l'once d'or au cours des 12 mois précédents, multipliée par un pour
cent (1 %); et

li. Un paiement additionnel sera versé si le calcul du paiement additionnel est plus
grand que la somme de tous les paiements effectués (incluant le paiement
initial), le calcul du paiement additionnel au-delà du paiement initial est obtenu en
calculant la production cumulée effective à la fin de chaque année
(31 décembre) déductions faites de la Redevance minière applicable au
Gisement satellite concerné multipliée par la moyenne pondérée réalisée du prix
de l'or de cette production de Gisement. Dans le cas où le prix de l'or réel effectif
réalisé pour l'année est inférieur à mille (1000) $ US par once, alors le montant
de mille (1000) $ US par once, multiplié par 1 %, doit être utilisé aux fins de ce
calcul. Le paiement additionnel, basé sur la différence entre le calcul du
paiement additionnel mis à jour pour l'année en cours et la somme des
paiements antérieurs tel que calculé en vertu des présentes, est due au plus tard
le 30 juin de l'année suivante.

À

28

Des exemples de calcul prévu aux paragraphes | et ii ci-dessus sont joints aux Annexes G
et H de la présente Convention.

225 En contrepartie de la renonciation à sa participation supplémentaire dans le capital social
de SOMIGOL conformément à l'article 22.4 ci-dessus, SGO est requis d'investir la totalité
du paiement initial de 10 000 000 $ US pour le financement de projets, infrastructures,
programmes ou toute autre activité, principalement dans les régions de Kédougou et
Tambacounda ou dans toute autre région que le Ministre ou par délégation le cas échéant
le Directeur pourrait déterminer. Ces fonds feront l'objet d'un compte distinct du compte
«Programme Social Minier » et les décaissements se feront selon les modalités ci-après :

{\ Le Ministère adressera à SGO la demande écrite de paiement avec les
indications requises;

li, SGO procèdera au paiement indiqué après avoir conduit à sa satisfaction des
vérifications raisonnables notamment sur la validité et la régularité de l'opération
projetée conformément à toute législation, réglementation et norme du Sénégal
en vigueur ainsi qu'à toute législation, réglementation et norme du Canada
applicable à Teranga et qui aurait juridiction en la matière:

il. SGO tiendra une comptabilité précise et transparente des dépenses engagées
au titre de ce compte distinct, lequel compte pourra faire l'objet de vérification par
toute personne autorisée en vertu de la loi ou en vertu de la présente convention
SGO fournira sur demande un rapport trimestriel des dépenses engagées sur le
compte distinct. Les frais de vérification, le cas échant, seront portés au débit du
compte distinct.

22.6 SGO s'est engagée aux termes de l'Accord Transactionnel Financier à verser :
(01 Un montant de 10 500 000 $ US dont :

a) D'une part un montant équivalent à 5 % sur le produit des ventes d'or
réalisées durant la période du 1* mars 2012 au 31 décembre 2012
plafonné à 6 300 000 $ US et qui sera considéré par les Parties comme
une avance par SGO à l'État prenant la forme de prépaiements des futurs
dividendes de l'État en tant qu'actionnaires de SGO à hauteur de 10 %.
L'État reconnaît avoir recouvré de ce montant une somme de
900 000 $ US le 30 juillet 2012 directement du compte bancaire de SGO
et avoir reçu un montant supplémentaire de 2 700 000 $ US le 21 juin
2012, tous les deux à titre d'avance sur les dividendes futurs de l'État en
tant qu'actionnaire de SGO, conformément à l'article 1.1 (c) de l'Accord
Transactionnel Financier. Le solde de 2 700 000 $ US sera versé à l'État
après obtention de l'autorisation par l'État de la reprise par SGO des
activités minières permettant des sondages à Niakafiri selon des
conditions acceptables à l'État et à SGO.

b) D'autre part un montant de 4 200 000 $US en contrepartie de la
confirmation par l'État de la renonciation irrévocable au droit, telle que
prévue au Code minier, de se réserver une participation supplémentaire
onéreuse au capital social de SMC, au maximum égal à 30 %, à l'égard

À
227

29

du projet Gora, conformément à l'article 11 (d) de l'Accord
Transactionnel Financier

[(0] Un montant équivalent à 2 % sur le produit des ventes d'or réalisées durant
l'année 2013 et qui sera payé à l'État par SGO sous forme de prépaiements des
futurs dividendes de l'État en tant qu'actionnaire de SGO à hauteur de 10 % (en
tenant compte de la Nouvelle Redevance Minière telle que définie à
l'article 1.1 (a) de l'Accord Transactionnel Financier), un paiement au bénéfice de
l'État équivalent à 7 % sur le produit des ventes d'or réalisées durant l'année
2013.

Un montant équivalent à 1 % sur le produit des ventes d'or réalisées durant
l'année 2014 et qui sera payé à l'État par SGO sous forme de prépaiements des
futurs dividendes de l'État en tant qu'actionnaire de SGO à hauteur de 10 % (en
en tenant compte de la Nouvelle Redevance Minière), un paiement au bénéfice
de l'État équivalent à 6 % sur le produit des ventes d'or réalisées durant l'année
2014.

Il reste entendu que, SGO ayant accepté de payer à compter du 1° janvier 2013
la Nouvelle Redevance Minière conformément à l'article 1.1 a) de l'Accord
Transactionnel Financier, aucun autre paiement en dehors de ce qui est
expressément prévu à la présente Convention ne sera dû par SGO au profit de
l'État après le 31 décembre 2015.

En ce qui concerne les sous-paragraphes 22.6 (i) et (il) ci-dessus, aucun
prépaiement des futures dividendes de l'État n'aura l'effet de réduire quelque
dividende que ce soit que SGO doit payer à l'État en tant qu'actionnaire de SGO à
hauteur de dix pourcent (10%), au moins jusqu'au moment de la fermeture de la
mine. À cet effet, SGO s'engage, au moment de la fermeture de la mine, à payer à
l'État une somme égale à 15 millions $ US sous réserve d'un engagement express
par SGO de la réviser. La révision ne peut cependant qu'être à la hausse, Le
montant perçu par l'État à ce titre, au moment de la fermeture de la mine, pourrait
notamment, être utilise par l'État pour le financement de projets sociaux concernant
la région d'implantation de la mine.

SGO s'engage à verser, aux termes de l'Accord Transactionnel Financier, les sommes
suivantes à l'État à titre d'avance par SGO à l'État prenant la forme de prépaiements des
futurs dividendes de l'État en tant qu'actionnaires de SGO à hauteur de 10 % :

i un montant supplémentaire à la Redevance minière déterminée à l'article 12.4,
équivalent à 2 % sur le produit des ventes d'or réalisées durant l'année 2013,
payable au plus tard le 30 juin 2014; et

il un montant supplémentaire à la Redevance minière déterminée à l'article 12.4,

équivalent à 1 % sur le produit des ventes d'or réalisées durant l'année 2014,
payable au plus tard le 30 juin 2015

À
ARTICLE 23- OBLIGATIONS ET ENGAGEMENTS DE SGO CONCERNANT
FOURNISSEURS LOCAUX, PERSONNEL LOCAL ET PERSONNEL EXPATRIÉ

23.1 SGO utilisera pour tout achat d'équipement, fournitures de biens ou prestations de
services des entreprises sénégalaises dans la mesure où ces biens et services sont
disponibles à des conditions compétitives de prix, qualité, quantité, garanties, délais de
livraison et de paiement. Dans le cas contraire, SGO pourra acquérir, importer de toute
provenance et utiliser au Sénégal tous les biens, matières premières et services
nécessaires dans le cadre des Opérations minières prévues par la présente Convention.

23.2 Pendant la durée de la présente Convention, SGO et ses Sous-traitants s'engagent à :

+ accorder la préférence au personnel sénégalais à qualification, compétence et
expérience égales;

e utiliser la main-d'œuvre locale pour tous les emplois ne nécessitant aucune
qualification professionnelle particulière:

* mettre en œuvre un programme de formation, de perfectionnement et de promotion
du personnel sénégalais en vue d'assurer son utilisation dans toutes les phases et de
toutes les échelles des activités liées à la présente Convention, dans les limites des
besoins des Opérations minières;

+ contribuer sur la base d'un protocole d'accord qui sera conclu avec le Ministère à la
formation et au perfectionnement des sénégalais chargés du secteur, à la promotion
minière et à l'appui logistique aux services techniques, SGO s'engage à allouer la
somme de 350 000 $ US par an pendant les années de production reflétant les
engagements antérieurs de 200 000 $ US et 150 000 $ US respectivement aux
termes des Conventions minières de Sabodala et Golouma

+ contribuer, sur la base d'un protocole d'accord qui sera conclu avec le Gouverneur de
la région de Kédougou, à l'appui logistique de l'administration territoriale de la région
SGO s'engage à allouer la somme de 30 000 $ US par an à partir de la date de
notification de la Concession minière.

+ assurer un logement aux travailleurs employés sur le site dans les conditions
d'hygiène et de salubrité conformes à la règlementation en vigueur ou à intervenir.

23.3 SGO s'engage à contribuer à la réalisation ou le cas échéant à améliorer ou étendre les
infrastructures sanitaires, scolaires et de loisirs des travailleurs et des membres de leurs
familles les plus proches en tenant compte de la situation économique de la société et
suivant les normes locales.

234 Nonobstant ce qui précède, l'État se réserve le droit d'interdire l'entrée des biens et
services ainsi que le séjour des ressortissants de pays hostiles au Sénégal et des
individus dont la présence serait de nature à compromettre la sécurité ou l'ordre public.

23.5 Pendant la phase d'exploitation, le personnel expatrié n'est pas soumis à la législation en
vigueur au Sénégal en matière de sécurité sociale et de retraite et, par conséquent,

aucune charge ni cotisation n'est payable pour cette catégorie de salariés,
31

23.6 SGO s'engage à respecter en toutes circonstances les normes en vigueur au Sénégal en
matière de construction, de génie civil, de travaux miniers, de sécurité, d'hygiène et de
salubrité et de protection de l'environnement.

23.7 Si au cours ou au terme des Opérations minières menées dans le cadre de la présente
Convention, SGO décide de mettre fin à ses activités, elle ne pourra céder à des tiers ses
installations, machines et équipements qu'après avoir accordé à l'État pendant une
période de trente (30) jours une priorité d'acquisition de ces biens. Dans ce cas, l'État
endosse la responsabilité financière pour les frais et taxes exigibles.

23.8 Comptabilité

+ SGO doit tenir une comptabilité régulière des dépenses engagées au titre des
Opérations minières.

23.9 Rapports et inspections
+ SGO est tenue de communiquer, dans les conditions fixées par l'article 116 du décret
d'application du Code minier, les rapports et informations nécessaires à
l'Administration des mines.
23.10Démarrage et fermeture de travaux
+ Toute décision de démarrage ou de fermeture des travaux d'actualisation des
données technico-économiques existantes et d'exploitation de l'or, l'argent et des
substances connexes doit être déclarée au préalable au Ministre,
23.11Indemnisation des tiers et de l'État

«+ Le titulaire de la Concession minière est tenu d'indemniser l'État ou toute personne
physique ou morale pour les dommages et préjudices matériels qu'il a causés.

ARTICLE 24- ENGAGEMENTS DE SGO EN MATIÈRE DE PROTECTION DE
L'ENVIRONNEMENT

24.1 SGO s'engage à respecter

+ les normes nationales et internationales de gestion de l’environnement en vigueur au
Sénégal à toutes les phases de projet:

+ les temmes des protocoles d'accord signés le 2 avril 2014 avec le Ministère de
l'Environnement et du Développement Durable pour appuyer ses services techniques
dans leurs efforts de gestion environnementale, de reforestation et de lutte contre les
feux de brousse, le braconnage et la pollution.

ARTICLE 25 - AUTRES ENGAGEMENTS DE SGO

SGO s'engage à réaliser les actions suivantes dans les domaines ci-après :

£
32

25.1 Santé, sécurité et éducation

Les politiques de santé et de sécurité seront basées sur les normes internationales en vigueur
au Sénégal avec une référence particulière aux documents suivants :

° Sécurité et Santé dans les Mines — Bureau International du Travail, Genève

+ Gestion de la Sécurité et de la Santé selon les normes internationales en vigueur au
Sénégal.

La mise en place d'un environnement de travail sécurisant en conformité avec les normes
internationales en vigueur au Sénégal de sécurité sera réalisée à travers :

+ L'Éducation:
© Alphabétisation:
© Formation, en particulier dans les premiers soins et le sauvetage en mines:

o Compétences basées sur la formation avec un accent sur l'utilisation efficiente et
la maintenance des machines:

o Promotion d'une éthique de « sécurité au travail» par quoi les individus sont
responsables de leur propre sécurité et de la sécurité de ceux qui travaillent pour
eux

* La fourniture d'équipement personnel de protection comprenant lunettes, casques de
chantier, bottes, gants, tenue de travail.

+ Les procédures de sécurité pour la manutention et le transport de matériel dangereux
comme les substances chimiques, les explosifs, les carburants.

+ Les équipes de sauvetage.
+ Les procédures de prévention, de contrôle, d'extinction et d'urgence.

En relation avec les collectivités locales, il est envisagé la construction et l'équipement d'un
centre de santé. Le personnel médical sera fourni par l'État.

SGO pourra intervenir notamment dans les domaines suivants :
+ Fourniture de matériel didactique:
+ Construction d'école ou de case des tout-petits.

25.2 Infrastructures sociales et emploi
L Emploi

£
33

Le projet propose des emplois pour plus de 1000 personnes dont
approximativement 500 proviennent des régions de Kédougou et Tambacounda.

Les effets induits tels que l'approvisionnement, le transport et les autres services
stimuleront davantage l'économie locale.

Emplois pour les Sénégalais :

© Gestion, administration et comptabilité;
o Personnel technique:

o  Superviseurs;

o Commerçants;

o Opérateurs et assistants,

eo Et.

La préférence pour l'emploi sera donnée d'abord à la population locale suivie par les
nationaux sénégalais et ensuite aux étrangers.

Formation

Un plan de formation et des manuels pédagogiques seront préparés avant
l'exécution du projet.

Les employés sénégalais seront formés à tous les niveaux (en techniques et en
gestion) dans le but de remplacer progressivement les travailleurs expatriés.

La formation et l'éducation couvrent :

o  Alphabétisation:

o Formation en cours d'emplois;

o Transfert de compétences;

o Modules de formation pour les populations locales;

o Et.

La formation et l'éducation des employés sénégalais permettront l'avancement dans
le cadre du projet et un remplacement progressif des expatriés sur plusieurs
années.

SGO appuiera le projet de création d'école ou d'institut de formation sur les mines
en établissant des liens avec des écoles et institutions similaires au Canada pour

veiller à ce que les pratiques en matière de formation, d'acquisition de
compétences, de perfectionnement et de promotion donnent lieu à la création d'une

À
34

main-d'œuvre locale hautement qualifiée, capable d'assumer les postes de direction
les plus importants dans l'Exploitation minière en temps opportun.

SGO confirme son appui à l'État concemant la fourniture d'équipement de matériel
pédagogique à l'Institut des Sciences de la Terre pour un montant de 105 000 $ US.

iii, Les logements
Le personnel de la Mine qui n'est pas originaire de la zone locale sera logé par
SGO.

iv. Autres infrastructures

SGO mettra en place ou améliorera les infrastructures suivantes :
o  Réfection des pistes et routes;

o Installation des moyens de télécommunication sur le site de la Mine y compris
une antenne de télévision pour la réception des images par satellite;

o Réalisation de forages pour l'approvisionnement en eau potable, accessibles
aux villages proches de la mine:

o Mise en place d'installations sportives et de loisir,
ARTICLE 26 - GARANTIES ADMINISTRATIVES, FONCIÈRES ET MINIÈRES

26.1 Dans le cadre de la présente Convention, l'État accorde à SGO, le droit exclusif
d'effectuer des activités d'exploitation, à condition qu'elle ait satisfait à ses obligations.

26.2 Pendant la durée de validité de la présente Convention, l'État s'engage à n'octroyer
aucun droit, titre ou intérêt relatif au Périmètre de la Concession minière et/ou aux
Gisements satellites à toute tierce personne.

26.3 L'État garantit à SGO l'accès, l'occupation et l'utilisation de tous terrains, à l'intérieur
comme l'extérieur des périmètres, nécessaires aux travaux d'exploitation du ou des
Gisements faisant l'objet de la Concession minière dans le cadre de la présente
Convention et conformément aux dispositions du Code minier, L'État assistera la Société
d'exploitation, ainsi que, lorsque nécessaire, lors des discussions et des négociations
avec les communautés locales et lors de la relocalisation, de la réinstallation et de la
restauration des milieux de vie de ces communautés locales.

26.4 SGO est autorisé à :
+ occuper les terrains nécessaires à l'exécution des travaux de recherche et
d'exploitation, à la réalisation des activités connexes ainsi qu'à la construction des
logements du personnel affecté au chantier,

+ procéder ou faire procéder aux travaux d'infrastructures nécessaires à la réalisation,
dans les conditions économiques normales et dans les règles de l'art, des opérations

À
35

liées à la recherche et à l'exploitation, notamment au transport des
approvisionnements, des matériels, des équipements des produits chimiques et des
produits extraits;

+ effectuer les sondages et les travaux requis pour l'approvisionnement en eau du
personnel, des travaux et des installations;

* rechercher et extraire des matériaux de construction et d'empierrement ou de viabilité
nécessaires aux opérations;

+ couper les bois nécessaires à ces travaux,
«+ utiliser pour ses travaux les chutes d'eau non utilisées ou réservées.

Les travaux énumérés ci-après sont considérés comme faisant partie des travaux de recherche
et d'exploitation :

+ la préparation, le lavage, la concentration, le traitement mécanique, chimique ou
métallurgique des substances minérales extraites, l'agglomération, la carbonisation,
la distillation des combustibles;

+ le stockage et la mise en dépôt des produits et déchets;

+ les constructions destinées au logement. à l'hygiène et aux sains du personnel;

+ l'établissement de toutes voies de communication et notamment les routes, voies
ferrées, canaux, canalisation, convoyeurs, transporteurs aériens, ports, aéroports et
réseaux de télécommunications;

+ l'établissement de bornes repères et de bornes de délimitation:

+ l'établissement et l'exploitation de centrales, postes, lignes électriques et réseaux de
télécommunication.

26.5 L'État fera tout ce qui en son pouvoir pour assurer à SGO l'accès aux infrastructures
existantes dans le Périmètre de la Concession minière.

26.6 À la demande de SGO, l'État procédera à la relocalisation et la réinstallation des habitants
dont la présence sur lesdits terrains entrave les travaux d'exploitation.

26.7 Toutefois, SGO sera tenu de restaurer le milieu de vie dans le territoire de relocalisation et
de payer, uniquement si cela s'avère nécessaire, une indemnité équitable aux dits
habitants ainsi que pour toute perte ou privation de jouissance ou dommage que ses
activités auraient occasionnés.

26.8 À défaut d'un réglement à l'amiable, l'État s'engage à intenter une action d'expropriation
pour cause d'utilité publique pour le compte de SGO.

26.9 Afin de réaliser les objectifs prévus dans la présente Convention, SGO est autorisée à
utiliser les matériaux provenant de ses travaux d'extraction et les éléments trouvés dans

2
ne
36

les limites du Périmètre de la Concession minière, conformément à la législation en
vigueur.

26.10L'État garantit à SGO l'utilisation de l'infrastructure routière, ferroviaire, aérienne,
électrique, hydroélectrique et de la télécommunication pour ses opérations, à construire
et/ou mettre en place et à utiliser conformément à la législation en vigueur.

26.1185GO est habilitée, au cas où elle le jugerait nécessaire et dans le cadre de ses
opérations, à construire, à mettre en place et à utiliser des infrastructures comme
prévues à l'article 26.10 sans que cette énumération soit restrictive, et à réparer et à
entretenir des infrastructures existantes.

26.12Les constructions doivent être ues dans le programme de développement et
d'exploitation ou agréées par l'État dans le but de garantir une meilleure gestion
environnementale et sécuritaire du bassin de stockage des résidus miniers dénommé
Tailing Storage Facility 2 (TSF2), l'État accepte de considérer ultérieurement une
demande de rattachement à la Concession minière de l'emprise de ce bassin dont
l'occupation a été autorisée par l'État par décret n° 2013 - 902 du ter juillet 2013.

26.13Les dépenses engagées à cet effet sont considérées comme des dépenses déductibles
des revenus bruts.

26.14L'État délivre avec diligence les autorisations nécessaires relatives à la construction et/ou
la mise en place et l'utilisation desdites infrastructures dans les meilleurs délais.

26.15Les Infrastructures construites ou mises en place par SGO deviennent de plein droit sa
propriété. En cas d'expiration de cette Convention, elle pourra en disposer à sa discrétion.
Au cas où il a été décidé de céder gratuitement de telles infrastructures à l'État, les parties
conviennent qu'aucun impôt, droits d'entrée, taxe, droit, prélèvement, contribution ou toute
autre charge relative à cette cession ne sera dû.

26.16L'infrastructure routière, construite par SGO peut être ouverte à l'usage du public à ses
propres risques et périls, sauf si cette ouverture constitue une entrave au bon
déroulement des Opérations minières.

26.17SGO préservera dans la mesure du possible les infrastructures utilisées. Toute
détérioration au-delà de l'usage normal de l'infrastructure publique, clairement attribuable
à SGO doit être réparée. L'État fera tout ce qui sera en son pouvoir pour permettre à la
Société d'exploitation et à ses sociétés affiliées d'accéder aux infrastructures.

ARTICLE 27 - PROTECTION DE L'ENVIRONNEMENT ET DU PATRIMOINE CULTUREL
NATIONAL

27.1 Réhabilitation des sites miniers

Le titulaire de la Concession minière doit obligatoirement procéder à la réhabilitation des
sites à l'expiration de ladite Concession minière

+
37

27.2 Fonds de réhabilitation des sites miniers

Nonobstant les obligations découlant de l'article 82 du Code minier, le titulaire d’une
Concession minière est tenu d'ouvrir et d'alimenter un compte fiduciaire dans une banque
commerciale au Sénégal. Ce compte est destiné à la constitution d'un fonds ou à la mise
en place d'une garantie pour couvrir les coûts de la mise en œuvre du programme de
réhabilitation.

Les sommes ainsi utilisées sont en franchise de l'impôt sur les bénéfices industriels et
commerciaux. Les modalités de fonctionnement de ce fonds sont établies par l'État.

27.3 SGO s'engage à :
+ prendre les mesures nécessaires pour protéger l'environnement:
+ entreprendre une Étude d'impact sur l'environnement, lorsque nécessaire:

+ effectuer pendant la durée de l'exploitation selon un calendrier préétabli, un contrôle
périodique de la qualité des eaux, du sol et de l'air dans la zone de travail et les
zones avoisinantes,

+ disposer des terres excavées de manière à pouvoir contrôler dans les limites
acceptables, les glissements ou affaissements de terrain, la dérivation et la
sédimentation des lits des cours d'eau, la formation des retenues d'eau nuisibles et la
détérioration des sols et des végétations avoisinantes;

+ éviter toute décharge de solutions ayant un taux de contaminant par litre qui est
supérieur aux normes internationales. De plus, les métaux lourds entraînés par
lesdites solutions doivent être précipités, récupérés et stockés dans des récipients
appropriés pour destruction ultérieure dans un lieu convenable choisi de commun
accord avec l'institution publique responsable de la protection de l'environnement,
conformément aux dispositions en vigueur au Sénégal, il sera aussi évité toute
décharge de solutions, de produits chimiques toxiques et de substances nocives dans
le sol et dans l'air;

+ neutraliser et contrôler, de manière efficace, les déchets afin de ne pas affecter
considérablement et défavorablement les conditions climatiques, le sol, la végétation
et les ressources en eaux du Périmètre de la Concession minière:

+ procéder obligatoirement à la réhabilitation des sites exploités à l'expiration de
chaque titre de manière à ce que le contour des terres épouse raisonnablement la
topographie des lieux.

274 Au cours des activités de recherche et d'exploitation, s'il venait à être mis à jour des
éléments du patrimoine culturel national, SGO s'engage à informer les autorités
administratives et à ne pas déplacer ces objets pour une période n'excédant pas un mois
après accusé de réception de la notification informant ces mêmes autorités
administratives.

À
27.5 SGO s'engage dans des limites raisonnables à contribuer aux coûts de transfert des
objets découverts.

27.6 Les obligations de la Société d'exploitation en ce qui concerne la protection de
l'environnement et la planification de la gestion de l'environnement et les mesures y
affairant sont détaillées dans l'Étude d'impact environnemental et social.

ARTICLE 28 - CESSION- SUBSTITUTION

28.1 Pendant l'exploitation, SGO pourra, avec l'accord préalable et par écrit de l'État, céder à
des personnes morales, filiales ou autres, ayant les capacités techniques et financières,
tout ou partie des droits et obligations qu'elle a acquis en vertu de la présente Convention
et de la Concession minière, cet accord ne pouvant étre refusé par l'État sans motif
valable

28.2 SGO pourra, dans le cadre de l'exécution de la présente Convention se faire substituer,
sans restriction, par la filiale désignée, après l'avoir notifié au Ministre en charge des
mines.

28.3 Les Parties conviennent que toute cession ou réservation d'actions ou d'actions émises
de SGO sera soumise à l'agrément préalable du conseil d'administration de SGO et à un
avis aux actionnaires de SGO selon les modalités établies à l’article 13 de l'Accord
d'actionnaires. Les actionnaires de SGO ont un droit de préemption au prorata de leurs
participations sur l'acquisition de toutes les actions ou réservations d'actions dont la
cession sera envisagée

284 Les cessionnaires devront assumer tous les droits et obligations du cédant découlant de
la présente Convention, de la Concession minière, ainsi que tous les droits et obligations
résultant de la participation dans la Société d'exploitation.

28,5 Cet article ne s'applique pas au cas de sous-traitance pour l'exécution de travaux dans le
cadre de la Convention. En cas de sous-traitance, SGO, dans sa qualité de maître
d'œuvre, demeure entièrement responsable de l'exécution de ces travaux.

ARTICLE 29 - MODIFICATIONS

29.1 Au cas où une des Parties souhaiterait proposer un amendement, l'autre Partie
l'examinera avec soin. Les Parties s'efforceront de parvenir à une solution mutuellement
acceptable, et le cas échéant, l'amendement fera l'objet d'un avenant qui sera annexé à
la présente Convention,

29.2 Tout avenant à cette Convention n'entrera en vigueur qu'après la signature par les Parties
dudit avenant.

ARTICLE 30 - FORCE MAJEURE

301 En cas d'incident de force majeure, aucune des Parties ne sera responsable de
l'empêéchement ou de la restriction, directement ou indirectement, d'exécuter toutes où
une partie de ses obligations découlant de la présente Convention,

À
30.2

30.3

30.4

30.5

30.7

39

Un événement comme, notamment la guerre déclarée ou non déclarée, la révolution,
l'insurrection, la rébellion, le terrorisme, les troubles civils, émeutes ou perturbations
sociales, les embargos, sabotages, les grèves, lock-out, les conflits sociaux, ne résultant
pas des employés de SGO, les incendies, les inondations, tremblement de terre, les
tempêtes, les épidémies, sera considéré comme un cas de force majeure s'il échappait à
la volonté et au contrôle d'une Partie et s'il rendait impossible ou pas pratique l'exécution
de la totalité ou d'une des obligations découlant de la présente Convention et pourvu que
cette partie ait pris toutes les précautions raisonnables les soins appropriés et les
mesures alternatives afin d'éviter le retard ou la non-exécution ou l'exécution partielle des
obligations stipulées dans la présente Convention.

Il est de l'intention des Parties que l'interprétation du terme de force majeure soit
conforme aux principes et usages du droit international

La Partie directement affectée par cette force majeure la notifiera aussitôt que possible à
l'autre Partie et communiquera une estimation de la durée de cette situation de force
majeure ainsi que toute information utile et circonstanciée.

En cas de force majeure, la présente Convention sera suspendue. Au cas où la force
majeure persisterait au-delà d'une période de cent quatre-vingts (180) jours consécutifs,
la présente Convention pourra être résiliée par SGO.

Au cas où la présente Convention serait totalement ou partiellement suspendue en raison
d'un cas de force majeure, la validité du Titre minier concerné est prorogée de plein droit
d'une durée correspondant au retard subi,

Tout litige au sujet de l'événement ou les conséquences de la force majeure sera réglé
conformément aux stipulations de l'Article 33.

ARTICLE 31 - RAPPORTS ET INSPECTIONS

31.1
31.2

31.3

SGO fournira à ses frais, les rapports prévus par la réglementation minière.

Les représentants de l'État et à condition qu'ils soient dûment habilités à cet effet auront
la possibilité d'inspecter, à tout moment pendant les heures de travail normales, les
installations, les équipements, le matériel et tous les documents relatifs aux Opérations
minières, sans gêner les activités de la Société d'exploitation.

L'État se réserve le droit de se faire assister, à ses frais, par une société d'audit
internationalement reconnue afin de vérifier sans gêner les activités de la société, la
validité des renseignements fournis
40

314 SGO s'engage, pour la durée de la présente Convention, à :

= tenir au Sénégal une comptabilité sincère, véritable et détaillée de ses opérations
accompagnées des pièces justificatives permettant d'en vérifier l'exactitude. Cette
comptabilité sera ouverte à l'inspection des représentants de l'État spécialement
mandatés à cet effet,

+ permettre le contrôle par les représentants de l'État dûment autorisés de tous
comptes ou écritures se trouvant à l'étranger et se rapportant aux opérations au
Sénégal les frais relatifs à ce contrôle sont supportés par l'État.

31.5 Les Parties s'engagent à traiter dans la confidentialité la plus stricte toutes données et
informations de toute nature, soit verbalement soit par écrit, dans le cadre des opérations.
Les Parties conviennent de ne pas divulguer ces informations sans l'accord préalable et
par écrit des autres Parties.

31.6 Nonobstant le paragraphe précédent, les Parties s'engagent à ne faire usage de
documents, données et autres informations dont ils auront connaissance dans le cadre de
la présente Convention, uniquement qu'aux fins de l'exécution de la présente Convention
et de ne les communiquer qu'exclusivement

+ aux autorités administratives conformément à la réglementation en vigueur,
+ à une société affiliée de l'une des Parties à la présente Convention:

+ à une institution financière dans le cadre de tout prêt sollicité par l'une des Parties
pour des raisons directement liées à la présente Convention:

+ à des consultants comptables indépendants ou sous-traitants des Parties dont les
fonctions relatives aux opérations exigeraient une telle divulgation:

+ à des experts comptables indépendants, conseils juridiques ou autres experts de
chacune des Parties uniquement dans le but de leur permettre de remplir
effectivement leurs prestations concernant des questions relevant de la présente
Convention.

317 Les Parties s'engagent à imposer ces obligations de secret et de confidentialité à toute
personne participant à la négociation et l'exécution de la présente Convention en qualité
quelconque, soit de consultant, préposé ou autre.

318 Nonobstant le présent article, les Parties ou toute société leur étant affiliée, incluant
Teranga, pourront divulguer de l'information découlant de la présente Convention en vue
de se conformer avec la loi, la réglementation et les normes applicables au Sénégal, au
Canada ou dans toute autre juridiction leur étant applicable.

ARTICLE 32 - SANCTIONS ET PÉNALITÉS

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont celles
prévues par les textes législatifs et réglementaires en vigueur au Sénégal
41

ARTICLE 33 - ARBITRAGE - RÈGLEMENT DES DIFFÉRENDS

Tout différend ou litige découlant de la présente Convention sera d'abord réglé à l'amiable dans
un délai de trois (3) mois à compter de la date de notification par écrit du litige. Au cas où
aucune solution à l'amiable n'est trouvée, les Parties conviennent d'ores et déjà que le différend
sera tranché définitivement suivant le règlement de Conciliation et d'Arbitrage de la Chambre de
Commerce International de Paris (C.C.I).

Le lieu de l'arbitrage sera Paris et la langue de l'arbitrage sera la langue française. La décision
arbitrale pourra être rendue exécutoire par toutes juridictions compétentes. Aux fins de
l'arbitrage des différends, le tribunal arbitral se référera aux dispositions de la présente
Convention, aux lois du Sénégal et aux principes généraux du droit et, notamment, à ceux
applicables par les tribunaux internationaux.

Le recours à l'arbitrage suspend toute mesure tendant à mettre fin à la présente Convention ou
à faire échec à toute disposition de la présente Convention

ARTICLE 34 - ENTRÉE EN VIGUEUR

La présente Convention entre en vigueur à compter de la date de sa signature par les Parties.
ARTICLE 35 - DURÉE

Sous réserve d'une résiliation conformément aux dispositions de l'Article 36, la durée de la
présente Convention est conclue pour toute la durée de la Concession minière et de ses
renouvellements.

ARTICLE 36 - RÉSILIATION

La présente Convention prend fin avant son terme :

+ par l'accord mutuel et écrit des Parties,

- en cas de renonciation totale par SGO à sa Concession minière en conformité avec
les dispositions du Code minier:

+ en cas de retrait de ladite Concession minière conformément aux dispositions de la
législation et de la réglementation minière en vigueur,

+ en cas de dépôt de bilan de SGO ou de la filiale désignée.

La résiliation ne pourra devenir effective qu'à l'issue d'une période de trois (3) mois suivant la
survenance d'un des événements ci-dessus mentionnés.

ARTICLE 37 - RENONCIATION À LA CONCESSION MINIÈRE
Le titulaire d'une Concession minière peut y renoncer à tout moment, en totalité ou en partie,

sous réserve d'un préavis d'un (1) an adressé au Ministre et du respect des stipulations de la
présente Convention.

L
À
42

La renonciation à tout ou partie des droits conférés par un Titre minier emporte en particulier
renonciation, dans la même mesure, aux droits qui y sont attachés

La renonciation libère le titulaire pour l'avenir, Toutefois, elle ne le libère pas des engagements
pris antérieurement à la date d'entrée en vigueur de la renonciation, notamment les obligations
relatives à l'environnement et à la réhabilitation des sites d'exploitation, ainsi que les autres
obligations prévues notamment dans le Code minier et la présente Convention,

ARTICLE 38 - NOTIFICATION

Toutes communications et notifications relatives à la présente Convention seront effectuées par
lettre recommandée avec accusé de réception, par télécopie ou remise en mains propres aux
adresses ci-après :

Pour l'Etat de la République du Sénégal,

Direction des Mines et de la Géologie (DMG)
104, Rue Carnot BP 1238 Dakar
Tel/Fax : (221) 33 822 04 19

Pour Sabodala Gold Operations SA (SGO)

Immeuble 2K Plaza, Suite B4

Route du Méridien, Dakar, Sénégal

Tel. : (221) 33 864 2525 / Fax : (221) 33 864 2526

Les Parties peuvent changer leur adresse pour fin de réception des avis, communications et

notifications relatives à la présente Convention conformément à la procédure prévue au présent

article.

ARTICLE 39 - LANGUE DU CONTRAT - SYSTÈMES DE MESURE

39.1 La présente Convention est rédigée en langue française. Tous rapports ou autres
documents en application de la présente Convention doivent être rédigés en langue
française.

39.2 Le système de mesure applicable dans le cadre de la présente Convention est le système
métrique.

ARTICLE 40 - DÉCISION DE RENONCIATION

Sauf renonciation expresse, le fait pour toute Partie, de ne pas exercer un droit ou de le faire
valoir tardivement, dans le cadre de la présente Convention, ne constitue en aucun cas une
renonciation à ce droit.

ARTICLE 41 - RESPONSABILITÉ

La responsabilité entre les Parties n'est pas solidaire sauf si la loi n'en dispose autrement.

La responsabilité de chaque Partie se limite au montant contribué ou au montant pour lequel

elle a donné son accord de contribuer ainsi qu'à sa part de l'actif non distribué
43

Aucune Partie ne peut agir au nom de l'autre Partie sauf autorisation explicite et par écrit.
ARTICLE 42 - DROIT APPLICABLE

Sous réserve de l'article 33 et des cas où il est prévu autrement dans la présente Convention, la
présente Convention est régie par le droit en vigueur au Sénégal.

ARTICLE 43- STIPULATIONS AUXILIAIRES

43.1 En cas d'interprétation divergente entre la présente Convention et le Code minier en
vigueur à la date de la signature de la présente Convention, la présente Convention
prévaudra sous réserve que l'esprit du législateur soit respecté.

43.2 En cas d'interprétation divergente entre la présente Convention et l'Accord Transactionnel
Financier, la présente Convention prévaudra.

43.3 La présente Convention clarifie et reformule, la Convention minière de Sabodala et la
Convention minière de Golouma et remplace celles-ci. En cas de divergence entre les
dispositions de la présente Convention et celles de la Convention minière de Sabodala et
la Convention minière de Golouma, la présente Convention prévaudra. La Convention
minière de Sabodala et la Convention minière de Golouma peuvent être invoquées par les
parties en cas de litige découlant de la présente Convention sur une question qui n'est
pas abrogée par les dispositions de la présente Convention.

43.4 Pour l'ensemble des termes définis dans la présente Convention, l'utilisation du singulier
inclut le pluriel et vice versa.

ARTICLE 44 - COHÉRENCE
En cas d'incohérence entre la présente Convention et :
CR Les statuts de SGO, ou
li. L'Accord d'actionnaires,
L'État et SGO doivent chacun, faire en sorte d'éliminer cette incohérence dés qu'ils en ont
connaissance en modifiant les statuts de la Société d'exploitation et/ou l'Accord d'actionnaires

(selon le cas) de manière à ce que les statuts de SGO et/ou l'Accord d'actionnaires (selon le
cas) soient en accord avec les dispositions de la présente Convention,

£
: EN FOI DE QUOI les Parties ont convenues de signer la présente Convention en ce __ jour de
iÊ T_ AVR fi 2015.

M. Aly Ngouille Ndiaye M. Abdoul Aziz SY
Ministre de l'Industrie et des Mines Directeur Général
